UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED MARCH 31, 2011 Commission File Number: 000-20900 COMPUWARE CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2007430 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Campus Martius, Detroit, MI 48226-5099 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code: (313) 227-7300 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $.01 per share Nasdaq Global Select Market Preferred Stock Purchase Rights Nasdaq Global Select Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933.YesxNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the voting stock held by non-affiliates of the registrant as of September 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was $1,409,105,820, based upon the closing sales price of the common stock on that date of $8.52 as reported on The NASDAQ Global Select Market. For purposes of this computation, all executive officers, directors and 10% beneficial owners of the registrant are assumed to be affiliates. Such determination should not be deemed an admission that such officers, directors and beneficial owners are, in fact, affiliates of the registrant. There were 218,250,062 shares of $.01 par value common stock outstanding as of May 13, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the Registrant's 2011 Annual Meeting of Shareholders (the “Proxy Statement”) filed pursuant to Regulation 14A are incorporated by reference in Part III. 1 COMPUWARE CORPORATION AND SUBSIDIARIES FORM 10-K Table of Contents Item Number Page PART I 1. Business 3 1A. Risk Factors 18 1B. Unresolved Staff Comments 25 2. Properties 25 3. Legal Proceedings 25 PART II 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 6. Selected Financial Data 29 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 7A. Quantitative and Qualitative Disclosure about Market Risk 52 8. Financial Statements and Supplementary Data 54 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 94 9A. Controls and Procedures 94 9B. Other Information 96 PART III Directors, Executive Officers and Corporate Governance 97 Executive Compensation 97 Security Ownership of Certain Beneficial Owners and Managementand Related Stockholder Matters 97 Certain Relationships and Related Transactions, and Director Independence 98 Principal Accountant Fees and Services 98 PART IV Exhibits and Financial Statement Schedules 99 2 Table of Contents PART I ITEM 1. BUSINESS We deliver services, software and best practices that enable our customers’ most important technologies to perform at their peak. Originally founded in 1973 as a professional services company, we began to offer mainframe productivity tools that information technology organizations (“IT”) used for fault diagnosis, file and data management, and application debugging in the late 1970's. In the 1990's and 2000’s, our customers moved toward distributed and web-based platforms and more recently hosted services via the Internet (“cloud computing”). Our solutions portfolio grew in response, and we now market a comprehensive portfolio of solutions across the full range of enterprise computing platforms that help: · Optimize the user experience, performance, availability and quality of web, non-web and mobile applications. · Securely share and integrate vital information and processes across users, business partners, customers, vendors and suppliers. · Maximize the profitability and efficiency of professional services engagements. · Provide executive visibility, decision support and process automation to align IT resources with business priorities. · Develop and deliver high-quality, high-performance enterprise applications in a timely and cost-effective manner. · Increase productivity and reduce operational costs on the mainframe platform. Our software products are used via software that is installed and run on our customers’ owned hardware and applications (“on-premises”). Our web performance and applications solutions are accessed by our customers through our on-demand hosted networks (see Technology and Network Operations section). We operate in four business segments in the software and technology services industries: products, web application performance management services, professional services and application services (see note 15 of the consolidated financial statements included in this report). For a discussion of developments in our business during fiscal 2011, see Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations. We were incorporated in Michigan in 1973. Our executive offices are located at One Campus Martius, Detroit, Michigan 48226-5099, and our telephone number is 313.227.7300. Our Internet address is www.compuware.com. Our Codes of Conduct and our Board committee charters, as well as copies of reports we file with the Securities and Exchange Commission are available in the investor relations section of our external web site as soon as reasonably practicable after we electronically file such reports. The information contained on our web site should not be considered part of this report. This report contains certain forward-looking statements within the meaning of the federal securities laws. When we use words such as “may”, “might”, “will”, “should”, “believe”, “expect”, “anticipate”, “estimate”, “continue”, “predict”, “forecast”, “projected”, “intend” or similar expressions, or make statements regarding our future plans, objectives or expectations, we are making forward-looking statements. Numerous important factors, risks and uncertainties affect our operating results, including, without limitation, those discussed in Item 1A. Risk Factors and elsewhere in this report, and could cause actual results to differ materially from the results implied by these or any other forward-looking statements made by us, or on our behalf. There can be no assurance that future results will meet expectations. While we believe that our forward-looking statements are reasonable, you should not place undue reliance on any such forward-looking statements, which speak only as of the date made. Except as required by applicable law, we do not undertake any obligation to publicly release any revisions which may be made to any forward-looking statements to reflect events or circumstances occurring after the date of this report. 3 Table of Contents OUR BUSINESS STRATEGY Our business strategy is to enable our customers’ most important technologies to perform at their peak by delivering best-in-class on-premises software, software as a service (“SaaS”) and professional technical services. Our solutions empower customers to drive revenue, brand equity and customer satisfaction by harnessing disruptive technologies like cloud computing, virtualization and mobile computing. During fiscal 2009, we launched our Compuware 2.0 initiative with a primary goal of delivering long-term, steady growth in revenues and earnings. We planned to achieve this goal by becoming best in the world in select market categories, while maximizing profitability in our more mature businesses. Our best in the world target categories include application performance management (“APM”) and secure collaboration. This strategy and focus led us in fiscal 2010 to divest our Quality and Testing business and acquire Gomez, Inc. (“Gomez”), which offers web application performance management services through a SaaS platform (“Gomez SaaS”). Gomez SaaS complements our existing on-premises Vantage APM solutions (“Vantage”). Gomez SaaS, combined with Vantage, offers a complete view of the performance of applications – as well as deep-dive problem resolution – across the enterprise and through the Internet for every end user, all from a single dashboard. In fiscal 2012, we will continue to advance, integrate and support all of our APM solutions under the unified brand name of Gomez. Our secure collaboration solution, Covisint application services, is growing through a targeted focus on industries such as healthcare, automotive and energy that require the secure sharing of complex and distributed data and applications. While we continue to maintain customer satisfaction in the automotive segment, Covisint is focused on expanding its healthcare business which included the acquisition of DocSite, Inc. during fiscal 2011. We expect that the increasing need for healthcare organizations to share and access patient data, particularly around outcomes-based care and electronic medical records, will be a factor in the growth of this segment of our business. Compuware’s Changepoint solution allows IT executives to more effectively plan and manage all IT investments according to business needs. Beginning in fiscal 2010, we focused Changepoint on helping customers maximize the profitability of professional services engagements. We intend to build on the success of this value proposition in the year ahead. Our Uniface business has been refocused to deliver profitability and growth in the still-maturing market of cloud-based application development. We focus our most mature businesses, mainframe productivity solutions and professional technical services, around sustained profitability, customer retention and targeted growth. Early in fiscal 2012, Compuware announced its 3.0 initiative. The Compuware 3.0 organizational model features a business unit structure for our APM, Changepoint, Mainframe, Uniface, Covisint and Professional Services lines of business. We believe this structure will maximize our market agility and responsiveness, enabling us to capitalize on market conditions and competitive advantages for maximum growth and profitability. 4 Table of Contents SOFTWARE PRODUCTS The following table sets forth, for the periods indicated, a breakdown of total products segment revenue (license and maintenance fees) by product line and the percentage of total revenues for each line (dollars in thousands): Year Ended March 31, Percentage of Total Revenues Products Segment Revenue Mainframe Products File-AID $ $ $ 13.8 % 15.7 % 13.6 % Xpediter Hiperstation Abend-AID Strobe Total Mainframe Products Revenue Distributed Products Vantage Changepoint Uniface Other Total Distributed Products Revenue Divested Products Revenue* - - Total Products Segment Revenue $ $ $ 66.1 % 71.1 % 64.1 % * Divested products relate to our Quality and DevPartner product lines that were sold during fiscal 2010. See note 3 of the consolidated financial statements included in this report for more information on the divestiture. Our software products consist of four major product lines: Mainframe, Vantage, Changepoint and Uniface. Vantage is integrated and marketed with our Gomez SaaS to provide visibility across the entire application delivery chain. Users of our products include executive management, line of business leadership, IT leadership and staff, IT service providers and professional services organizations. Our solutions support these users in achieving key business and technology goals across all major platforms. MAINFRAME MARKET The market for mainframe products is well-defined. The ongoing need for reliable, high-volume business application processing is augmented by the current drive to extend legacy applications into distributed environments. We intend to remain focused on developing, marketing and supporting high-quality software products, both to support traditional uses of the mainframe and to enable IT organizations to rationalize, modernize and extend their legacy application portfolios. In addition, we have enhanced product integration and built new graphical user interfaces to increase the value that our customers obtain from the use of our products, to enhance the synergy among the functional groups working on key business applications and to make IT processes more streamlined, automated and repeatable. 5 Table of Contents Mainframe Software Products and Solutions Our mainframe software products improve the productivity of development, maintenance and support teams in application analysis, testing, defect detection and remediation, fault management, file and data management, data compliance and application performance management in the IBM z/OS environment. We believe these products are and will continue to be among the industry’s leading solutions for this platform. Our mainframe products are functionally rich, focused on customer needs and easy to install, with minimal user training. We strive to ensure a common look and feel across our products and emphasize ease of use in all aspects of product design and functionality. Most products can be used immediately without modification of customer development practices and standards. These products can be quickly integrated into day-to-day development, testing, debugging and maintenance activities. Our mainframe products and solutions are grouped into five product families: File-AID, Xpediter, Hiperstation, Abend-AID and Strobe. File-AID File-AID products provide a consistent, familiar and secure method for IT professionals to access, analyze, edit, compare, move and transform data across all strategic environments. File-AID products are used to quickly resolve production data problems and manage ongoing changes to data and databases at any stage of the application life cycle, including building test data environments to provide the right data in the shortest time. The File-AID product family can also be used to address data privacy compliance requirements in pre-production test environments. Xpediter Xpediter interactive debugging products help developers integrate enterprise applications, build new applications and modernize and extend their legacy applications, satisfying corporate scalability, reliability and security requirements. Xpediter products deliver powerful analysis and testing capabilities across multiple environments, helping developers test more accurately and reliably, in less time. Hiperstation Hiperstation products deliver complete pre-production testing functionality for automating test creation and execution, test results analysis and documentation. Hiperstation also provides application auditing capabilities to address regulatory compliance, security breach analysis and other business requirements. The products simulate the online systems environment, allowing programmers to test applications under production conditions without requiring actual users at terminals. The products’ powerful functions and features enhance unit, concurrency, integration, migration, capacity, regression and stress testing. Abend-AID Abend-AID products enable IT professionals to quickly diagnose and resolve application and system failures. The products automatically collect program and environmental information, analyze the information and present diagnostic and supporting data in a way that can be easily understood by all levels of IT staff. Abend-AID’s automated failure notification speeds problem resolution and reduces downtime. 6 Table of Contents Strobe Strobe products help customers locate and eliminate sources of performance issues and excessive resource demands during every phase of an application’s life cycle. Strobe products measure the activity of z/OS-based online and batch applications, providing reports on where and how time is spent during execution. They support an extensive array of subsystems, databases and languages. These products can be applied via a systematic program to reduce the consumption of mainframe resources and reduce associated costs and/or make resources available for additional business workloads. Additionally, we provide the following solutions that encompass these product families:the Compuware Workbench, an Eclipse-based open source developer environment, and comprehensive solutions for Test Data Privacy and MIPS Management. The Compuware Workbench is an open source, interactive developer environment that leverages Eclipse. It provides a common framework and single launch-point from which to initiate Compuware’s mainframe products, as well as the capability to launch other products from one platform. The graphical user interface is familiar to users who are accustomed to developing in a modern development environment, making common mainframe tasks faster and simpler to perform for both experienced developers and those who are new to the mainframe. Our Test Data Privacy solution protects organizations and their customers from data breaches by making test data anonymous. The solution protects information when exposed to development teams, IT vendors and third-party developers. Test Data Privacy quickly scrambles, translates, generates, analyzes and validates test data for both mainframe and distributed applications. Business rules can be incorporated to standardize and enforce data manipulation rules. Our MIPS management solution controls mainframe operational costs with automated, repeatable monitoring processes that measure performance and identify failures. The solution identifies coding inefficiencies causing poor performance and chronic application failures that use too much CPU time. DISTRIBUTED MARKET The distributed market is characterized by multiple hardware, software and network configurations. Professional Services and IT organizations are challenged to combine agility, cost effectiveness and control in developing and delivering reliable, scalable and high-quality enterprise applications that meet business needs, while facing an exponential increase in environment complexity through technologies such as cloud computing, virtualization and mobile computing. We believe our distributed products address these challenges, and that we are emerging as a premier provider of application performance management solutions to enterprise IT organizations. Distributed Software Products Our distributed software products (“distributed products”) focus on maximizing the performance of key technologies and people for large organizations. Within these organizations, our products serve the entire IT segment, including applications and operations organizations, and enable top-level IT management decision-making. We also provide insight and value to line of business leadership and professional services executives. Our strategy for distributed products is to focus on IT software solutions in the following three areas: (1) Application Performance Management (2) Business Portfolio Management and Professional Services Automation; and (3) Enterprise Application Development. 7 Table of Contents Application Performance Management Vantage provides an end-to-end approach for managing application performance by combining: (1) End User Experience Monitoring; (2) Business Service Management; and (3) Application Performance Monitoring. End User Experience Monitoring ("EUE") provides visibility into application service from the end user perspective. This enables proactive IT service management by allowing IT organizations to continuously monitor all applications. EUE also puts application performance in context for key business entities: applications, users and locations. With this perspective, EUE helps IT organizations assess the scope of a performance problem and isolate it to the client, network, server or application tier, making it more efficient to resolve the performance problem. Business Service Management(“BSM”) provides real-time views of IT service delivery so that Chief Information Officers (“CIOs”), IT managers and line-of-business counterparts can understand the impact that IT services have on business operations. As a result, BSM helps the customer communicate service delivery more effectively, meet service level agreements, improve operational efficiency, reduce costs and increase satisfaction with the IT organization. BSM also enhances collaboration both within the IT organization as well as between the IT organization and the business by centralizing and correlating technical and key business performance indicators. Application Performance Monitoring provides detailed application insight that identifies and helps correct the causes of poor application performance within client workstations, the network, a server, and Java and .NET environments, reducing time-consuming guesswork. In addition, Application Performance Monitoring helps ensure successful application rollouts and provides crucial information for establishing and meeting service requirements. Business Portfolio Management and Professional Services Automation Compuware Changepoint is a business portfolio management and professional services automation solution that addresses the needs of executives within technology companies, enterprise IT and professional services organizations, allowing for management of the customer lifecycle from end to end, as well as for improved process efficiency, planning ability and visibility across program, project and product portfolios. Changepoint helps to maximize business value by improving an organization’s ability to manage key processes, provide visibility and govern decision-making. Changepoint does this by automating core business processes in and across IT, product delivery and professional services functions to reduce costs and increase the efficiency and quality of deliverables while allowing companies to do more with their scarce resources.Changepoint services a wide variety of markets and customers within the technology, pure-play consulting, healthcare, financial services, and other sectors.Changepoint solutions are comprised of (1) Changepoint for Professional Services Automation, (2) Changepoint for New Product Development, and (3) Changepoint for IT Portfolio Management. Changepoint for Professional Services Automation (“PSA”) provides a single business management solution designed specifically to automate and integrate the processes of services organizations at every stage of an engagement. With Changepoint PSA, professional services organizations can support key service delivery processes, easily pinpoint areas for improvement and track critical service performance metrics, paving the way to greater resource utilization, financial control and analysis and customer satisfaction. Changepoint for New Product Development helps technology companies maximize the creation of new products while maintaining a focus on effective product decisions and delivery. Changepoint’s integrated solution combines PSA with project portfolio management to deliver a highly competitive product and services mix for maximum return on investment while maintaining top-line revenues and bottom-line profitability. 8 Table of Contents Changepoint for IT Portfolio Management is a business-centric IT management solution that enables IT executives to take a comprehensive approach to managing supply and demand, unlocking the potential of an IT organization to effectively meet the needs of the business. Using this solution, CIOs can deliver maximum business value through enhanced IT performance, improved collaboration between IT and business leadership, closer alignment of resources and activities with the business strategy, increased responsiveness to changing business needs and more effective life cycle management of the entire IT portfolio. Enterprise Application Development Uniface is our rapid application development environment for building, renewing and integrating the largest and most complex enterprise applications. Uniface enables enterprises to meet increasing demand for productively developing complex, secure, global Web 2.0 applications, deployable on any platform including the cloud. It provides rapid application development and enterprise application integration with existing, strategic IT assets, business process management and automatic deployment in a multi-technology environment. Uniface also offers full technology independence over a wide range of operating systems, databases and third-party technologies. Customers can migrate from one environment to another, without changing the Uniface applications. Divested Products Our Quality and DevPartner products were divested in May 2009 as discussed in note 3 of the consolidated financial statements included in this report. The Quality family of products delivered a full spectrum of automated testing capabilities designed to validate applications running across various distributed environments, isolate and correct problems and ensure that applications would meet performance requirements before they were deployed in production. The DevPartner Studio family of products provided analysis, automation and metrics to help application delivery teams build reliable, high-performance applications and components for Microsoft.NET. These products provided code, memory and performance analysis and measured testing code coverage. SEASONALITY We tend to experience a higher volume of product transactions and associated license revenue in the quarter ended December 31, which is our third fiscal quarter, and the quarter ended March 31, which is our fourth fiscal quarter, as a result of customer spending patterns. 9 Table of Contents SOFTWARE LICENSING, PRODUCT MAINTENANCE AND CUSTOMER SUPPORT We license software to customers using two types of software licenses, perpetual and time-based. Generally, perpetual software licenses allow customers a perpetual right to run our software on hardware up to a licensed aggregate MIPS (Millions of Instructions Per Second) capacity or to run our distributed software for a specified number of users or servers. Time-based licenses allow customers a right to run our software for a limited period of time on hardware up to a licensed aggregate MIPS capacity or for a specific number of users or servers. We also offer perpetual or time-based licenses that allow our customers a right to run our mainframe software with an unlimited MIPS capacity. Our customers also purchase maintenance and support services that provide technical support and advice, including problem resolution services and assistance in product installation, error corrections and any product enhancements released during the maintenance period. Maintenance and support services are provided online, through our FrontLine technical support web site, by telephone access to technical personnel located in our development labs and by support personnel in the offices of our foreign subsidiaries and distributors. Licensees have the option of renewing their maintenance agreements on an annual or multi-year basis for an annual fee based on the license price of the product. We also enter into agreements with our customers that allow them to license software and purchase multiple years of maintenance in a single transaction (multi-year transactions). In support of these multi-year transactions, we allow extended payment terms to qualifying customers. We believe that effective support of our customers and products for the maintenance term is a substantial factor in product satisfaction and subsequent new product sales. We believe our installed base is a significant asset and intend to continue to provide customer support and product enhancements to ensure a continuing high level of customer satisfaction. In fiscal 2011, 2010 and 2009, we experienced high customer maintenance renewal rates. For fiscal 2011, 2010 and 2009, software license fees represented approximately 21.0%, 21.8% and 20.1%, respectively, and maintenance fees represented approximately 45.1%, 49.3% and 44.0%, respectively, of our total revenues. WEB APPLICATION PERFORMANCE MANAGEMENT SERVICES Through the acquisition of Gomez in fiscal 2010, we expanded our APM solutions to include web application performance management services (“web performance services”), which are used by enterprises to test and monitor the performance, availability and quality of their web and mobile applications while in development and after deployment. The web environment is becoming increasingly fragmented and complex, and a user’s experience with a company’s web application often comes together for the first time at the user’s browser, outside the view and control of the company. In order to deliver web and mobile experiences of consistently high quality in this increasingly complex application delivery environment, companies require a web application delivery management solution capable of testing new applications accurately before deployment, and testing and monitoring the quality of web and mobile applications after deployment. The Gomez SaaS platform enables organizations to test and monitor web applications from outside their firewall using our web performance services network (“Gomez Performance Network”). The Gomez’ SaaS is delivered entirely through an on-demand, hosted model built on a multi-tenant architecture in which a single instance of the software serves all customers. This service is provided on a subscription basis, principally through tiered usage plans that contain committed testing measurement levels based on the number of web page measurements performed. Gomez customers are organizations that use the Internet to conduct commerce, convey and receive content, and communicate with customers, partners, employees and vendors. 10 Table of Contents Customers access Gomez’s SaaS offerings through a self-service portal that provides access to services in four basic functional areas: (1) Web Cross-Browser Testing, (2) Web Load and Performance Testing, (3) Web Performance Management and (4) Web Performance Business Analysis. Web Cross-Browser Testing - Helps ensure that an organization’s web application renders and functions optimally across numerous combinations of browsers, operating systems and access devices, including mobile devices. Web Load and Performance Testing -Measures web application performance, availability and quality, at normal and peak loads generated by the Gomez Performance Network, across geographic locations. Web Performance Management -Monitors a web application’s performance availability and quality to provide diagnostic detail and actionable data that a customer can use to address user problems and improve response times. Web Performance Business Analysis -Provides analytics, benchmarks and dashboards that help a customer understand and manage the impact of user web experiences on the customer’s business using our Industry Benchmarks services. Gomez SaaS offerings, complemented with our Vantage and Strobe software products and solutions, provide IT organizations with a comprehensive set of solutions that provide visibility and deep-dive resolution across the entire application delivery chain, from the enterprise through the Internet, for every end user. During the third quarter of fiscal 2011, we released a controlled launch of our First Mile solution which integrates components of Vantage and our web performance services into a single solution that measures the performance of our customer’s web application delivery chain, including elements that reside both within the customer’s data center and on the Internet, displaying performance information through a single dashboard. We anticipate such combined solutions will add value to our customers and provide us opportunities to sell additional non-integrated Vantage products and Gomez SaaS offerings that drive future APM revenue growth. For fiscal 2011 and 2010, web performance services segment fees (subscription fees) represented 7.3% and 1.9%, respectively, of our total revenues. PROFESSIONAL SERVICES We offer a broad range of IT services for mainframe, distributed and mobile environments, including mobile computing application development and integration, package software customization, cloud computing consulting, development and integration of legacy systems, IT portfolio management services, enterprise legacy modernization services, and application performance management. In addition, our Solution Delivery Group offers implementation, consulting and training services in tandem with our product solutions offerings, which are referred to as product related services. We believe that the market for professional services will continue to be driven by our customers’ need to grow revenue, support business expansion, adopt the latest technology to meet business demands, IT service management, and for increased technical staffing for ongoing maintenance. Our business approach to professional services delivery emphasizes hiring highly skilled and experienced staff, ongoing training, high staff-utilization and immediate productive deployment of new personnel at client locations. Our objective in the professional services division is to create long-term relationships with customers in which our professional staff join with the customer's IT organization to plan, design, program, implement and maintain technology-based solutions that achieve customer business goals. Typically, the professional services staff is integrated with the customer's development team on a specific application or project. Professional services staff work primarily at customer sites or at our professional services offices. In addition, we offer development centers that serve customers looking for flexible, cost-effective and high-quality services delivered remotely from our facilities in Detroit, Michigan, Montreal, Canada, and Shanghai, China. 11 Table of Contents During the second half of fiscal 2009, we focused on improving the financial results of the professional service segment which included exiting low-margin engagements and focusing our resources on more profitable engagements. This significantly improved the segment’s contribution margin but resulted in a significant revenue decline. This transformation was completed during fiscal 2011 and we experienced year-over-year quarterly growth in professional services segment fees during the fourth quarter of 2011. For fiscal 2011, 2010 and 2009, professional services segment fees represented approximately 20.7%, 22.5%, and 32.7%, respectively, of our total revenue. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, included in Item 7 of this report, for information on how our business strategy has impacted our professional services segment fees. APPLICATION SERVICES Our application services, which are marketed under the brand name “Covisint”, provide a SaaS platform, referred to as the Covisint ExchangeLink, which offers industry-specific solutions for organizations in the automotive, healthcare, and energy markets, and offers support services in seven languages in emerging markets. Covisint streamlines and automates business processes, globally connecting business communities, organizations and systems. Companies of all sizes, locations and technical capacities rely on Covisint to enable the secure sharing of vital business information, applications and business processes across their internal and extended enterprise to deliver innovative approaches in solving their business problems. Covisint uses an industry-centric approach that leverages deep expertise and state-of-the-art technology to address industry specific needs. With this approach, Covisint bridges the gap created by dissimilar business systems, and allows businesses to work with the myriad of processes and technologies used by its partners. The Covisint ExchangeLink network allows us to provide four types of services: (1) Collaboration Portal Services; (2) Identity Services; (3) Data Exchange Services; and (4) AppCloud: Collaboration Portal Services - is based on a highly scalable, reliable, and secure service-oriented architecture solution that is deployed using a SAAS model to provide a secure, modular framework that supports sharing information and applications with entities outside the organization. Identity Services - allows organizations to securely share information and provide access to internal and external applications to all users (employees, supplier, business partner, etc).Identity Services provides a broad range of identity management features that can be utilized to implement industry standard and custom identity management solutions. Data Exchange Services (“DES”) - supports mission critical processes for companies worldwide by offering industry compliant electronic data interchange (“EDI”) solutions for companies of any size or complexity. Supporting a broad range of system interfaces, document types and protocols, DES provides the flexibility and power for a secure global EDI and business-to-business messaging solution. 12 Table of Contents AppCloud - Provides a self-service environment that allows a single point of integration for application providers who want to share their applications and/or data with Covisint user communities. It also provides sponsoring organizations with a single location to obtain business relevant third-party applications for their users. In addition, through the acquisition of certain assets and liabilities of DocSite, LLC (“DocSite”) in September 2010, Covisint offers clinical decision support, quality performance management and health information exchange focused on making better patient care easier for physicians across all specialties. For fiscal 2011, 2010 and 2009, application services segment fees represented approximately 5.9%, 4.5% and 3.2%, respectively, of our total revenue. BACKLOG We consider backlog orders for the products and web performance services segments as contractually committed arrangements with a customer for which the associated revenue has not been recognized.For these segments, we record the unrecognized amount of each contractually committed arrangement as deferred revenue in our consolidated balance sheet; therefore the deferred revenue balances are equal to the segment’s backlog balance. We tend to experience a higher volume of product transactions in our third and fourth fiscal quarters. For our products and web performance services segment, the deferred revenue or backlog balance was $799.2 million and $829.7 million as of March 31, 2011 and 2010, respectively. The amount of the March 31, 2011 backlog not expected to be recognized in fiscal 2012 is $371.3 million which is recorded as non-current deferred revenue in our consolidated balance sheets. For our professional services segment, the majority of our services contracts are terminable by the client. Therefore, there is no backlog for these arrangements.For a small subset of our arrangements related to multiple element contracts that include our products, deferred revenue is reflected on the balance sheet for amounts contractually committed but not recognized as revenue as of the balance sheet date. These amounts represent the segment’s backlog.As of March 31, 2011 and 2010, the deferred revenue or backlog balance associated with our professional services segment was $21.4 million and $15.7 million, respectively. The full amount of the March 31, 2011 backlog is expected to be realized in fiscal 2012. For our application services segment, we consider the backlog balance to be up to five years of contractually committed arrangements.Beginning in fiscal 2011, we also includedin backlog upto three years of anticipated renewal revenue associated with certain annual contracts that we believe are highly likely tobe renewed that amounted to $14.5 million for the period.As of March 31, 2011 and 2010, the backlog balance associated with our application services segment was $138.0 million and $85.2 million, respectively, of which $35.5 million and $23.0 million, respectively, was billed and included in deferred revenue. The amount of the March 31, 2011 backlog not expected to be recognized in fiscal 2012 is $72.4 million. CUSTOMERS Our products, web performance services, professional services and application services are used by the IT departments and lines of business of a wide variety of commercial and government organizations. We did not have a single customer that accounted for greater than 10% of total revenue during fiscal 2011, 2010 or 2009, or greater than 10% of accounts receivable at March 31, 2011 and 2010. 13 Table of Contents RESEARCH AND DEVELOPMENT We have been successful in developing acquired products and technologies into marketable software. Our research and development organization is primarily focused on enhancing and strengthening the capabilities of our current software products, web performance services network and application services network; along with designing and developing new web performance services and application services. We believe that our future growth lies in part in continuing to identify promising technologies from all potential sources, including independent software developers, customers, other companies and internal research and development. As of March 31, 2011, development activities associated with our software products, web performance services network and application services network are performed primarily at our headquarters in Detroit, Michigan; and at our development labs in Amsterdam, The Netherlands; Gdansk, Poland; Toronto, Canada; Lexington, Massachusetts; and Beijing, China. Total research and development (“R&D”) cost was $69.2 million, $65.8 million and $64.3 million, respectively, during fiscal 2011, 2010 and 2009, of which $15.5 million, $9.8 million and $15.1 million, respectively, was capitalized for internally developed software technology.The R&D costs relating to our software products and web performance services network are reported as “technology development and support” in the consolidated statements of operations and the portion related to our application services network is reported as “cost of professional services”. TECHNOLOGY AND NETWORK OPERATIONS Web Performance Services Network We designed our web performance services as multi-tenant networked computing applications and deliver those services entirely through an on-demand, hosted model. As such, we provide customer provisioning, application installation, application configuration, server maintenance, server co-location, data center maintenance, short-term data backup and data security. Our web performance services enable a company to test and monitor the web experience from outside its firewall using the Gomez Performance Network, which encompasses the following: · over 160 backbone nodes located in more than 33 countries, and 32 mobile carriers in 10 countries. · our central data warehouse and four other third-party data center facilities. · our portal to our customer data warehouse. Our backbone nodes are measurement computers, or sets of multiple computers, co-located at the data center facilities of major telecommunication providers. In addition, backbone nodes can be configured for use exclusively by a single customer as part of our Private Network XF service. In order to establish our last mile measurement points, we engage individuals, or peers, located in more than 120 countries to provide bandwidth and computing resources on personal computers connected via local Internet service providers. Our backbone nodes and last mile measurement points emulate a user accessing a web application from a web browser. As the software accesses the web application and executes transactions as a user would, it performs timing and availability measurements for the objects that comprise the web pages it traverses. When a customer measures the web experience using our backbone nodes or last mile measurement points, the test results and other measurement data are collected and stored in near-real-time at our data warehouses. Customers can access our Gomez portal in order to reach the measurement data that have been captured in our data warehouses. 14 Table of Contents We service customers from six third-party data center facilities, including our central data warehouse. Three of these facilities are located in Massachusetts, one in Texas, one in Virginia and one in China. Our data centers are designed to be scalable and to support control and data replication for large numbers of measurement nodes. Each of the facilities has multiple high bandwidth interconnects to the Internet. Application Services Network Our application services are delivered through an on-demand, hosted model providing access across the globe referred to as the Covisint ExchangeLink Network. The network’s primary data center is hosted by a Savvis Communications Generation 5 facility located in Elk Grove, Illinois and is connected globally through a federated network that interconnects to Network Access Points (“NAP”) located in Shanghai, China; Frankfurt, Germany; and Tokyo, Japan. These NAPs are used to support local network protocols and reduce network latency and are hosted by a major telecommunications provider. The network connections between our primary data center and the NAPs are fully redundant, high speed Internet connections using content caching to reduce network latency. Covisint’s disaster recovery center is located in our headquarters building in Detroit, Michigan. SALES AND MARKETING We market software products, web performance services and product related professional services primarily through a direct sales force in the United States, Canada, Europe, Japan, Asia-Pacific, Brazil and Mexico; an inside sales force in Detroit, Michigan, Lexington, Massachusetts and Maidenhead, England for our web performance services; and through independent distributors and partners, giving us a presence in approximately 60 countries. We market our professional and application services primarily through account managers located in offices throughout North America. This marketing structure enables us to keep abreast of, and respond quickly to, the changing needs of our customers and to call on the actual users of our products and services on a regular basis. COMPETITION The markets for our software products are highly competitive and characterized by continual change and improvement in technology. We consider more than 40 firms to be directly competitive with one or more of our products. These competitors include BMC Software Inc., CA, Inc., International Business Machines (“IBM”) and Hewlett-Packard Company. Some of these competitors have substantially greater financial, marketing, recruiting and training resources than we do. The principal competitive factors affecting the market for our software products include: responsiveness to customer needs; functionality, performance and reliability of our software products; ease of use; quality of customer support; vendor reputation; distribution channels; and price. The distributed software market in which we operate has many more competitors than our traditional mainframe market. Our ability to compete effectively and our growth prospects depend upon many factors, including the success of our existing distributed products, the timely introduction and success of future software products, the ability of our products to interoperate and perform well with applications in a customer’s environment and our ability to bring products to market that meet ever-changing customer requirements. The market for our web performance services is competitive and rapidly changing. Our competitors currently include Keynote Systems, Inc., Hewlett-Packard Company, NeuStar, Inc. and a number of smaller, privately held companies. The principal competitive factors affecting the market for our web performance services include real-time availability of data and reporting; the proven performance, security, scalability, flexibility and reliability of services offered; the usability of services offered, including ease of implementation and use; number of measurement points; and pricing. 15 Table of Contents The market for professional services is highly competitive, fragmented and characterized by low barriers to entry. Our principal competitors include Accenture, Computer Sciences Corporation, HP Enterprise Services (a Hewlett-Packard Company), IBM Global Services, Analysts International Corporation, Infosys Technologies, and numerous other regional and local firms in the markets in which we have professional services offices. Several of these competitors have substantially greater financial, marketing, recruiting and training resources than we do. The principal competitive factors affecting the market for our professional services include responsiveness to customer needs, breadth and depth of technical skills offered, availability and productivity of personnel, the ability to demonstrate achievement of results, and price. The market for application services includes communication and collaboration services, user identity and access management services and system-to-system communications provided in a SaaS model. We provide application services primarily in the automotive, healthcare and energy vertical markets (“verticals”). The application services market is highly competitive. Our principal competitors within the automotive and healthcare verticals include HP Enterprise Services, IBM Global Services, IntraLinks Holdings, Inc., GXS Strategies, General Electric Company,and other regional and local firms in the markets in which we have customers or potential customers.Some key competitive factors are speed of implementation, reduced capital investment, reduced risk related to regulatory compliance and implementation problems, inclusion of state of the art technology features, solution performance, ability to meet customer service level requirements and price. A variety of external and internal events and circumstances could adversely affect our competitive capacity. Our ability to remain competitive will depend, to a great extent, upon our performance in product development and customer support, effective sales execution and our ability to acquire and integrate new technologies. To be successful in the future, we must respond promptly and effectively to the challenges of technological change and our competitors' innovations by continually enhancing our own software products, web performance services, professional services and application services. PROPRIETARY RIGHTS We regard our intellectual property and technology as proprietary trade secrets and confidential information. We rely largely upon a combination of trade secret, copyright and trademark laws together with our license and service agreements with customers and our internal security systems, confidentiality procedures and employee agreements to maintain the trade secrecy of our intellectual property and technology. We typically provide our products to users under nonexclusive, nontransferable, perpetual licenses. We protect our proprietary rights under license agreements which define how our customers use our products. Under certain limited circumstances, we may be required to make source code for our products available to our customers under an escrow agreement, which restricts access to and use of the source code. Although we take steps to protect our trade secrets, there can be no assurance that misappropriation will not occur. In addition, the laws of some foreign countries do not protect our proprietary rights to the same extent as the laws of the United States. In addition to trade secret protection, we seek to protect our software technology, documentation and other written materials under copyright law, which affords only limited protection. We also assert registered trademark rights in our product names. As of March 31, 2011, we have been granted 41 patents issued primarily in the United States and have 28 patent applications pending primarily with the United States Patent and Trademark Office for certain product technology and have plans to seek additional patents in the future. Once granted, we expect the duration of each patent will be up to 20 years from the effective date of filing of the applications. Our earliest issued patent filing date is fiscal 1992. In addition, we are a party to a patent cross license agreement with IBM under which each party is granted a perpetual, irrevocable, nonexclusive license to certain of each other's patents issued or pending prior to March 21, 2009. 16 Table of Contents Because the industry is characterized by rapid technological change, we believe that factors such as the technological and creative skills of our personnel, new technology developments, frequent software enhancements, name recognition and reliable product maintenance are more important to establishing and maintaining a technology leadership position than legal protection of our technology. There can be no assurance that third parties will not assert infringement claims against us with respect to current and future products and technology or that any such assertion will not require us to enter into royalty arrangements that could require a payment to the third party upon sale of the product, or result in costly litigation. EMPLOYEES As of March 31, 2011, we employed 4,396 people worldwide, with 896 in product and web performance sales, sales support and marketing; 1,240 in technology development and support, maintenance and network operations; 1,385 in professional services, 300 in application services and 575 in other general and administrative functions. Only a small number of our international employees are represented by labor unions. We have experienced no work stoppages and believe that our relations with our employees are good. Our success will depend in part on our continued ability to attract and retain highly qualified, experienced and talented personnel. Executive Officers of the Registrant Our current executive officers, which serve at the discretion of our Board of Directors, are listed below: Name Age Position Peter Karmanos, Jr. 68 Chairman of the Board and Chief Executive Officer Robert C. Paul 48 President, Chief Operating Officer and member of the Board of Directors Laura L. Fournier 58 Executive Vice President and Chief Financial Officer Paul A. Czarnik 55 Chief Technology Officer Denise A. Knobblock Starr 56 Executive Vice President and Chief Administrative Officer Daniel S. Follis, Jr. 45 Vice President, General Counsel and Secretary Peter Karmanos, Jr., is a founder of the Company and has served as Chairman of the Board since November 1978, as Chief Executive Officer since July 1987 and as President from January 1992 through October 1994 and October 2003 through March 2008. Robert C. Paul has served as President and Chief Operating Officer of Compuware since April 2008 and was appointed a member of the Board of Directors in March 2010. Prior to that time, Mr. Paul was President and Chief Operating Officer of Covisint since its acquisition by Compuware in March 2004. Mr. Paul had spent nearly three years at Covisint prior to the acquisition. Laura L. Fournier has served as Executive Vice President since April 2008 and as Chief Financial Officer since April 1998. Ms. Fournier was Corporate Controller from June 1995 through March 1998. From February 1990 through May 1995, Ms. Fournier was Director of Internal Audit. Paul A. Czarnik has served as Chief Technology Officer since December 2008. Prior to that time, Mr. Czarnik held numerous management positions in the Technology Department, including Senior Vice President of Technology from April 2008 through December 2008 and Vice President of Product Architecture from April 2002 through March 2008. Mr. Czarnik joined Compuware in 1981 as a Professional Services Consultant. 17 Table of Contents Denise A. Knobblock Starr has served as Executive Vice President of Administration since April 2002 and as Chief Administrative Officer since April 2007. Ms. Knobblock Starr was Executive Vice President of Human Resources and Administration from April 1998 through March 2002. From April 1995 through March 1998, she was Senior Vice President of Purchasing, Facilities, Administration and Travel. Ms. Knobblock Starr served as the Director of Administration and Facilities from April 1991 to March 1995.She joined Compuware in January 1989 as Manager of Administration and Facilities. Daniel S. Follis, Jr. has served as Vice President, General Counsel and Secretary since March 2008. From January 2006 through February 2008, he served as Vice President, Associate General Counsel. Mr. Follis joined Compuware in March 1998 as Senior Counsel. SEGMENT INFORMATION, PAYMENT TERMS AND FOREIGN REVENUES For a description of revenues and operating profit by segment and for financial information regarding geographic operations for each of the last three fiscal years, see note 15 of the consolidated financial statements included in this report. For a description of extended payment terms offered to some customers, see note 1 of the consolidated financial statements included in this report. The Company’s foreign operations are subject to risks related to foreign exchange rates and other risks. For a discussion of risks associated with our foreign operations, see Item 1A. Risk Factors and Item 7A. Quantitative and Qualitative Disclosure about Market Risk. ITEM 1A. RISK FACTORS An investment in our common stock is subject to risks inherent to our business. The material risks and uncertainties that we believe may affect us are described below. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties that we are not aware of or focused on or that we currently deem immaterial may also impair business operations. This report is qualified in its entirety by these risk factors. If any of the following risks actually occur, our financial condition and results of operations could be materially and adversely affected. If this were to happen, the value of our common stock could decline significantly, and shareholders could lose all or part of their investment. A substantial portion of our products segment revenue is dependent on our customers’ continued use of International Business Machines Corporation and IBM-compatible products. A substantial portion of our revenue from software products is generated from products designed for use with IBM and IBM-compatible mainframe operating systems. As a result, the majority of our revenue from software products is dependent on our customers’ continued use of these systems. In addition, because our products operate in conjunction with IBM operating systems software, changes to IBM’s mainframe operating systems may require us to adapt our products to these changes. IBM also provides competing products designed for use with their mainframe operating systems. A decline in our customers’ use of IBM and IBM-compatible mainframe operating systems, our inability to keep our products current with changes to IBM’s mainframe operating systems on a timely basis, or the loss of market share to IBM’s competing products could have a material adverse effect on our results of operations and cash flow. Our product revenue is dependent on the acceptance of our pricing structure for software licenses, maintenance services and web performance services. The pricing of our software licenses, maintenance services and web performance services is under constant pressure from customers and competitive vendors that can negatively impact our product revenue. These competitive pressures could have a material adverse effect on our results of operations and cash flow. 18 Table of Contents Maintenance revenue could continue to decline. Our maintenance revenue has been negatively affected by reduced pricing for mainframe maintenance renewals and the decline in new mainframe maintenance arrangements. If we are unable to increase new product sales and maintenance contract renewals to outpace the combined impact of maintenance cancellations, reduced pricing for maintenance renewals and currency fluctuations, our maintenance revenues will continue to decline, which could have a material adverse effect on our results of operations and cash flow. The markets for web performance services are at an early stage of development with emerging competitors. If these markets do not develop or develop more slowly than we expect, or if there is an increase in competition, our revenue may decline or fail to grow. We derive revenue from providing on-demand web performance services. While web applications have become increasingly significant for a growing number of companies, the market for web performance services is in an early stage of development, and it is uncertain whether these services will achieve and sustain high levels of demand and market acceptance. Growth in revenue generated from these services will depend on the willingness of organizations to increase their use of web performance services. Some businesses may be reluctant or unwilling to use these services for a number of reasons, including failure to perceive the need for improved testing and monitoring of web applications and lack of knowledge about the potential benefits these services may provide. This market is also competitive and rapidly changing, and several of our competitors have greater financial and marketing resources than we do. As a result, our competitors may be more efficient and effective at achieving the following principal competitive factors affecting the market for web performance services: real-time availability of data and reporting, the proven performance, security, scalability, flexibility and reliability of services offered; the usability of services offered, including ease of implementation and use; number of measurement points; and pricing. If we are less successful at achieving one or more of these factors than our competitors or the demand for web performance services declines or does not grow, we may lose market share which could have a material adverse effect on our business, financial condition and operating results. The success of our combined Vantage and web performance services solutions, including First Mile, is dependent on customer acceptance of these offerings. Our Vantage and web performance services solutions are currently sold within the APM market. We have begun to market solutions that combine Vantage with our web performance services, such as First Mile, which integrates components of Vantage and our web performance services into a single solution that measures the performance of our customer’s web application delivery chain. The level of customer acceptance regarding First Mile and other combined solutions is difficult to estimate since we believe there are no comparable solutions in the APM market and because the APM market is relatively new and rapidly changing. The level of acceptance of our APM solutions as value added by current and potential customers will impact sales volume and pricing of the APM solutions and can be negatively impacted by competition, our customers’ ability to effectively implement the solutions and the perceived value customers receive from the performance information provided by the solutions. We consider our combined APM solutions to be an integral part of our revenue growth in the future. If these combined solutions are not perceived as value added by customers within the APM market, we may not meet our future revenue projections for our Vantage and web performance services and our results of operations could be negatively impacted. Changes to our organizational structure can be disruptive and may negatively impact our results of operations. We recently announced our Compuware 3.0 initiative under which we will reorganize our operations into solution business units for APM, Changepoint, Mainframe, Uniface, Professional Services and Application Services.As part of this reorganization we will combine the Vantage and Web performance solutions into one operating unit.Risks associated with reorganizations include the potential distraction of management, risk of decreased productivity of our sales force and turnover of key personnel, which could negatively impact our financial results. 19 Table of Contents The market for application services is in its early stages of development with emerging competitors. As the market matures, competition may increase and could have a material negative impact on our results of operations. Several of our competitors in the application services market have substantially greater financial, marketing, recruiting and training resources than we do. As a result, our competitors may be more efficient and effective at achieving the following principal competitive factors affecting the market for application services: speed of implementation, reduced risk related to regulatory compliance and implementation problems, inclusion of state of the art technology features, solution performance, ability to meet customer service level requirements and price. If we are less successful at achieving one or more of these factors than our competitors, we may lose market share which could have a material adverse effect on our business, financial condition and operating results. If we are not successful in implementing our professional services strategy, our operating margins may decline materially. Our business strategy for the professional services segment is to sustain the segment’s operating margin by requiring certain margin thresholds for all new business and managing the segment operating expenses accordingly. If our customers will not accept the billing rates necessary to achieve these minimum thresholds, our revenues and operating margins may be negatively impacted which could have a material adverse effect on our results of operations and cash flow. We may fail to achieve our forecasted financial results due to inaccurate sales forecasts or other unpredictable factors. If we fail to meet the expectations of analysts or investors, our stock price could decline substantially. Our revenues, particularly our software license revenues, are difficult to forecast. Software license revenues in any quarter are substantially dependent on orders booked in the quarter. Our sales personnel monitor the status of all proposals and estimate when a customer will make a purchase decision and the dollar amount of the sale. These estimates are aggregated periodically to generate the sales forecast. Our sales forecast estimates could prove to be unreliable both in a particular quarter and over a longer period of time as a significant amount of our transactions are completed during the final weeks and days of the quarter. Therefore, we generally do not know whether revenues or earnings will have met expectations until after the end of the quarter. Also, the manner in which our customers license our products can cause revenues to be deferred or recognized ratably over time.These changes in the mix of customer agreements could adversely affect our revenues. As a result, our actual financial results can vary substantially from our forecasted results. In addition, investors should not rely on the results of prior periods or on historical seasonality in license revenue as an indication of our future performance. Our operating expense levels are relatively fixed in the short-term and are based, in part, on our expectations of future revenue. If we have unanticipated lower sales in any given quarter, we will not be able to reduce our operating expenses for that quarter proportionately in response. Therefore, net income may be disproportionately affected by a fluctuation in revenue. Any significant shortfall in revenues or earnings, or lowered expectations could cause our common stock price to decline. Economic uncertainties or slowdowns may reduce demand for our products and services, which may have a material adverse effect on our revenues and operating results. Our revenues and profitability depend on the overall demand for our software products, web performance services, professional services and application services. Economic uncertainties over the last few years have resulted in companies reassessing their spending for technology projects. If the economies within the United States and/or other geographic regions in which we operate experience a slowdown or recession, it could have a material adverse effect on our results of operations and cash flow. 20 Table of Contents Defects or disruptions in our web performance services or application services networks or interruptions or delays in service would impair the delivery of our on-demand service and could diminish demand for our services and subject us to substantial liability. Defects in our web performance services or application services networks could result in service disruptions for our customers. Our network performance and service levels could be disrupted by numerous events, including natural disasters and power losses. We might inadvertently operate or misuse the system in ways that could cause a service disruption for some or all of our customers. We might have insufficient redundancy or server capacity to address any such disruption, which could result in interruptions in our services or degradations of our service levels. Our customers might use our web performance services in ways that cause a service disruption for other customers. These defects or disruptions could undermine confidence in our services and cause us to lose customers or make it more difficult to attract new ones, either of which could have a material adverse effect on our results of operations and cash flow. Future changes in the U.S. domestic automotive manufacturing business could reduce demand for our professional services and application services, which may have a material negative effect on our revenues and operating results. A substantial portion of our worldwide professional services revenue, which includes the professional services segment and the application services segment, has been generated from customers in the automotive industry, with General Motors Company currently our largest customer. While economic conditions for the automotive sector have improved, many of our customers in the domestic automotive industry have been engaged in restructuring and other efforts to cut costs, including IT expenditures. Any new negative developments in this industry, including additional bankruptcies, could reduce the demand for our services and increase the collection risk of accounts receivable from these customers, which could have a material adverse effect on our professional and application services results of operations and operating margin in this business. If the fair value of our long-lived assets deteriorated below the carrying value of these assets, recognition of an impairment loss would be required, which could materially and adversely affect our financial results. We evaluate our long-lived assets, including property and equipment, goodwill, acquired product rights and other intangible assets, whenever events or circumstances occur that may indicate these assets are impaired or periodically as required by generally accepted accounting principles. In the continuing process of evaluating the recoverability of the carrying amount of our long-lived assets, there is the possibility that we could identify a substantial impairment, which could have a material adverse effect on our results of operations. Our software technology may infringe the proprietary rights of others. Our software technology is developed or enhanced internally or acquired through acquisitions. All employees sign an agreement that states the employee was hired for his or her talent and skill rather than for any trade secrets or proprietary information of others of which he or she may have knowledge. Further, our employees execute an agreement stating that work developed for us or our clients belongs to us or our clients, respectively. During the due diligence stage of any software technology acquisition, we research and investigate the title to the software technology we would be acquiring from the seller. This investigation generally includes without limitation, litigation searches, copyright and trademark searches, review of development documents and interviews with key employees of the seller regarding development, title and ownership of the software technology being acquired. The acquisition agreement itself generally contains representations, warranties and covenants concerning the title and ownership of the software technology as well as indemnification and remedy provisions in the event the representations, warranties and covenants are breached by the seller. 21 Table of Contents Although we use all reasonable efforts to ensure we do not infringe on third party intellectual property rights, there can be no assurance that third parties will not assert infringement claims against us with respect to our current and future software technology or that any such assertion will not require us to enter into royalty arrangements or result in costly litigation. Our results could be adversely affected by increased competition, pricing pressures and technological changes within the software products market. The markets for our software products are highly competitive. We consider over 40 firms to be directly competitive with one or more of our products and several of these have greater financial and marketing resources than we do.The principal competitive factors affecting the market for our software products include: responsiveness to customer needs, functionality, performance, reliability, ease of use, quality of customer support, sales channels, vendor reputation and price. A variety of external and internal events and circumstances could adversely affect our competitive capacity. Our ability to remain competitive will depend, to a great extent, upon our performance in sales, product development and customer support. To be successful in the future, we must respond promptly and effectively to our customers’ purchasing methodologies, challenges of technological change and our competitors' innovations by continually enhancing our product offerings. We operate in an industry characterized by rapid technological change, evolving industry standards, changes in customer requirements and frequent new product introductions and enhancements. If we fail to keep pace with technological change in our industry, such failure would have an adverse effect on our revenues. During the past several years, many new technological advancements and competing products entered the marketplace. To the extent that our current product portfolio does not meet such changing requirements, our revenues will suffer. Delays in new product introductions or less-than-anticipated market acceptance of these new products are possible and could have a material adverse effect on our revenues. Developers of third party products, including operating systems, databases, systems software, applications, networks, servers and computer hardware, frequently introduce new or modified products. These new or modified third party products could incorporate features which perform functions currently performed by our products or could require substantial modification of our products to maintain compatibility with these companies’ hardware or software. While we have generally been able to adapt our products and our business to changes introduced by new or modified third party product offerings, there can be no assurance that we will be able to do so in the future. Failure to adapt our products in a timely manner to such changes or customer decisions to forego the use of our products in favor of those with comparable functionality contained either in the hardware or other software could have a material adverse effect on our results of operations and cash flow. The market for professional services is highly competitive, fragmented and characterized by low barriers to entry. We have numerous competitors in the professional services markets in which we operate. Several of these competitors have substantially greater financial, marketing, recruiting and training resources than we do. The principal competitive factors affecting the market for our professional services include responsiveness to customer needs, breadth and depth of technical skills offered, availability and productivity of personnel, ability to demonstrate achievement of results and price. There is no assurance that we will be able to compete successfully in the future. We must develop or acquire product enhancements and new products to succeed. Our success depends in part on our ability to develop product enhancements and new products that keep pace with continuing changes in technology and customer preferences. The majority of our products have been developed from acquired technology and products. We believe that our future growth lies, in part, in continuing to identify, acquire and then develop promising technologies and products. While we are continually searching for acquisition opportunities, there can be no assurance that we will continue to be successful in identifying, acquiring and developing products and technology. If any potential acquisition opportunities are identified, there can be no assurance that we will consummate and successfully integrate any such acquisitions and there can be no assurance as to the timing or effect on our business of any such acquisitions. Our failure to develop technological improvements or to adapt our products to technological change may, over time, have a material adverse effect on our business. 22 Table of Contents Acquisitions may be difficult to integrate, disrupt our business or divert the attention of our management and may result in financial results that are different than expected. As part of our overall strategy, we have acquired or invested in, and plan to continue to acquire or invest in, complementary companies, products, and technologies and may enter into joint ventures and strategic alliances with other companies. Risks commonly encountered in such transactions include: the difficulty of assimilating the operations and personnel of the combined companies; the risk that we may not be able to integrate the acquired technologies or products with our current products and technologies; the potential disruption of our ongoing business; the inability to retain key technical, sales and managerial personnel; the inability of management to maximize our financial and strategic position through the successful integration of acquired businesses; the risk that revenues from acquired companies, products and technologies do not meet our expectations; and decreases in reported earnings as a result of charges for in-process research and development and amortization of acquired intangible assets. For us to maximize the return on our investments in acquired companies, the products of these entities must be integrated with our existing products. These integrations can be difficult and unpredictable, especially given the complexity of software and that acquired technology is typically developed independently and designed with no regard to integration. The difficulties are compounded when the products involved are well-established because compatibility with the existing base of installed products must be preserved. Successful integration also requires coordination of different development and engineering teams. This too can be difficult and unpredictable because of possible cultural conflicts and different opinions on technical decisions and product roadmaps. There can be no assurance that we will be successful in our product integration efforts or that we will realize the expected benefits. With each of our acquisitions, we have initiated efforts to integrate the disparate cultures, employees, systems and products of these companies. Retention of key employees is critical to ensure the continued development, support, sales and marketing efforts pertaining to the acquired products. We have implemented retention programs to keep many of the key technical and sales employees of acquired companies. Nonetheless, we have lost some key employees and may lose others in the future. We are exposed to exchange rate risks on foreign currencies and to other international risks that may adversely affect our business and results of operations. Over one-third of our total revenues are derived from foreign operations and we expect that foreign operations will continue to generate a significant percentage of our total revenues. Products and services are generally priced in the currency of the country in which they are sold. Changes in the exchange rates of foreign currencies or exchange controls may adversely affect our results of operations. The international business environment is also subject to other risks, including the need to comply with foreign and U.S. laws and the greater difficulty of managing business operations overseas. In addition, our foreign operations are affected by general economic conditions in the international markets in which we do business. A worsening of economic conditions in these markets could cause customers to delay or forego decisions to license new products or to reduce their requirements for professional and application services. Current laws may not adequately protect our proprietary rights. We regard our software as proprietary and attempt to protect it with copyrights, trademarks, trade secret laws and/or restrictions on disclosure, copying and transferring title. Despite these precautions, it may be possible for unauthorized third parties to copy certain portions of our products or to obtain and use information that we regard as proprietary. We have many patents and many patent applications pending. However, existing patent and copyright laws afford only limited practical protection. In addition, the laws of some foreign countries do not protect our proprietary rights to the same extent as the laws of the United States. Any claims against those who infringe on our proprietary rights can be time consuming and expensive to prosecute, and there can be no assurance that we would be successful in protecting our rights despite significant expenditures. 23 Table of Contents The loss of certain key employees and technical personnel or our inability to hire additional qualified personnel could have a material adverse effect on our business. Our success depends in part upon the continued service of our key senior management and technical personnel. Such personnel are employed at-will and may leave Compuware at any time. Our success also depends on our continuing ability to attract and retain highly qualified technical, managerial and sales personnel. The market for professional services and software products personnel has historically been, and we expect that it will continue to be, intensely competitive. There can be no assurance that we will continue to be successful in attracting or retaining such personnel. The loss of certain key employees or our inability to attract and retain other qualified employees could have a material adverse effect on our business. Unanticipated changes in our effective tax rates, or exposure to additional income tax liabilities, could affect our profitability. We are subject to income taxes in both the United States and numerous foreign jurisdictions. Significant judgment is required in determining our worldwide provision for income taxes. One of the components that needs to be evaluated is the realization of our deferred tax assets. We must assess the likelihood that our deferred tax assets will be recovered from future taxable income and, to the extent we believe that recovery is not likely, we must establish a valuation allowance. Changes in estimates of projected future operating results or in assumptions regarding our ability to generate future taxable income could result in significant increases to our total valuation allowance and tax expense that would reduce net income. In addition, we recognize reserves for uncertain tax positions through tax expense for estimated exposures related to our current and historical tax positions. We evaluate the need for reserves for uncertain tax positions on a quarterly basis and any change in the amount will be recorded in our results of operations, as appropriate. It could take several years to resolve certain of these reserves for uncertain tax positions. We are also subject to routine corporate income tax audits in the jurisdictions in which we operate. Our provision for income taxes includes amounts intended to satisfy income tax assessments that are likely to result from the examination of our corporate tax returns that have been filed in these jurisdictions. The amounts ultimately paid upon resolution of these examinations could be materially different from the amounts included in the provision for income taxes and result in increases to tax expense. Our stock repurchase plan may be suspended or terminated at any time, which may result in a decrease in our stock price. We have repurchased shares of our common stock in the market during the past several years and currently repurchase shares under an arrangement pursuant to which management is permitted to determine the amount and timing of repurchases in its discretion subject to an overall limit. Our ability and willingness to repurchase shares is subject to, among other things, the availability of cash resources and credit at rates and upon terms we believe are prudent. Stock market conditions, the market value of our common stock and other factors may also make it imprudent for us from time to time to engage in repurchase activity. There can be no assurance that we will continue to repurchase shares at historic levels or at all. If our repurchase program is curtailed, our stock price may be negatively affected. Acts of terrorism, acts of war and other unforeseen events may cause damage or disruption to us or our customers, which could materially and adversely affect our business, financial condition and operating results. Natural disasters, acts of war, terrorist attacks and the escalation of military activity in response to such attacks or otherwise may have negative and significant effects, such as imposition of increased security measures, changes in applicable laws, market disruptions and job losses. Such events may have an adverse effect on the economy in general. Moreover, the potential for future terrorist attacks and the national and international responses to such threats could affect the business in ways that cannot be predicted. The effect of any of these events or threats could have a material adverse effect on our business, financial condition and results of operations. 24 Table of Contents Our articles of incorporation, bylaws and rights agreement as well as certain provisions of Michigan law may have an anti-takeover effect. Provisions of our articles of incorporation and bylaws, Michigan law and the Rights Agreement, dated October 25, 2000, as amended, between Compuware Corporation and Computershare Trust Company, N.A., as rights agent, could make it more difficult for a third party to acquire Compuware, even if doing so would be perceived to be beneficial to shareholders. The combination of these provisions inhibits a non-negotiated acquisition, merger or other business combination involving Compuware, which, in turn, could adversely affect the market price of our common stock. ITEM 1B. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES Our executive offices, one of our research and development labs, principal marketing department, primary professional and application services office, customer service and support teams are located in our corporate headquarters building in Detroit, Michigan. We own the facility, which is approximately 1.1 million square feet, including approximately 289,000 square feet designated for lease to third parties for office, retail and related amenities and approximately 3,200 square feet donated for use by local not-for-profit organizations. In addition, we lease approximately 217,000 square feet of land on which the facility resides. We lease approximately93 sales and professional services offices in 29 countries, including 5 remote product research and development facilities. ITEM 3. LEGAL PROCEEDINGS The Company is subject to various legal proceedings and claims that arise in the ordinary course of business. The Company does not believe that the outcome of any of these legal matters will have a material adverse effect on the Company's consolidated financial position, results of operations and cash flows. 25 Table of Contents PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on The NASDAQ Global Select Market (“NASDAQ”) under the symbol CPWR. As of May 13, 2011, there were 3,865 shareholders of record of our common stock. We have not paid any cash dividends on our common stock since fiscal 1986 and have no current intention to pay dividends. The following table sets forth the range of high and low sale prices for our common stock for the periods indicated, all as reported by NASDAQ. Fiscal Year Ended March 31, 2011 High Low Fourth quarter $ $ Third quarter Second quarter First quarter Fiscal Year Ended March 31, 2010 High Low Fourth quarter $ $ Third quarter Second quarter First quarter Issuance of Unregistered Shares As disclosed in the Company's annual meeting proxy statement, Peter Karmanos, Jr., the Company's Chief Executive Officer, purchases common shares from the Company on the same terms and subject to the same conditions and limitations as provided in the Company's Employee Stock Purchase Plan (“ESPP”) with respect to all other employees of the Company, although he does not participate in the ESPP directly and is not entitled to the favorable tax treatment afforded to participants in the ESPP due to his beneficial ownership of more than 5% of the Company's outstanding shares. The description of the ESPP included in note 18 of the consolidated financial statements included in this report, is incorporated herein by reference. The Company has treated for administrative purposes the shares purchased by Mr. Karmanos as purchases pursuant to the ESPP. However, since he is not allowed to participate in the ESPP while he remains a 5% owner, the issuance of shares may be considered unregistered. On February 28, 2011, 2,427 shares were issued to Mr. Karmanos for $10.64 per share under this arrangement (a total of $25,823). Mr. Karmanos continues to hold all shares purchased under this arrangement. The sales of these securities to Mr. Karmanos were exempt from the registration requirements of the Securities Act of 1933 in reliance on Section 4(2) of the Securities Act as transactions by an issuer not involving a public offering. There were no underwriters involved in connection with the sale of the above securities. 26 Table of Contents Common Share Repurchases The following table sets forth, the repurchases of common stock for the quarter ended March 31, 2011: Period Total number of shares purchased (1) Average price paid per share Total number of shares purchased as part of publicly announced plans Approximate dollar value of shares that may yet be purchased under the plan or program (2) For the month ended January 31, 2011 $ $ For the month ended February 28, 2011 For the month ended March 31, 2011 Total The month ended March 31, 2011 includes 263,380 shares withheld for taxes resulting from certain stock options that were exercised in March 2011. Our purchases of common stock may occur on the open market or in negotiated or block transactions based upon market and business conditions. Unless terminated earlier by resolution of our Board of Directors, the discretionary share repurchase plan will expire when we have repurchased all shares authorized for repurchase thereunder. The maximum amount of repurchase activity under the repurchase plan continues to be limited on a daily basis to 25% of the average trading volume of our common stock for the previous four week period. In addition, no purchases are made during our self-imposed trading black-out periods in which the Company and our insiders are prohibited from trading in our common shares. 27 Table of Contents Comparison of Cumulative Five Year Total Return The following line graph compares the yearly percentage change in the cumulative total shareholder return on our common shares with the cumulative total return of each of the following indices: the S&P 500 Index, the NASDAQ Market Index and the NASDAQ Computer and Data Processing Index for the period from April 1, 2006 through March 31, 2011. The graph includes a comparison to the S&P 500 Index in accordance with SEC rules, as the Company's common stock is part of such index. The graph assumes the investment of $100 in our common shares, the S&P 500 Index and each of the two NASDAQ indices on March 31, 2006 and the reinvestment of all dividends. The comparisons in the graph are required by applicable SEC rules. You should be careful about drawing any conclusions from the data contained in the graph, because past results do not necessarily indicate future performance. The information contained in this graph shall not be deemed to be "soliciting material" or "filed" with the SEC or subject to the liabilities of Section 18 of the Exchange Act, except to the extent that we specifically incorporate it by reference into a document filed under the Securities Act or the Exchange Act. Total Return To Shareholders (Includes reinvestment of dividends) Base Indexed Returns Period Fiscal Years Ending March 31, March 31, Company / Index Compuware Corporation $ S&P 500 Index NASDAQ Market Index NASDAQ Computer & Data Processing Index The additional information required in this section is contained in Item 12 – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters of this report and is incorporated herein by reference. 28 Table of Contents ITEM 6. SELECTED FINANCIAL DATA The selected statement of operations and balance sheet data presented below are derived from our audited consolidated financial statements and should be read in conjunction with our audited consolidated financial statements and notes thereto and Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this report. Year Ended March 31, (In thousands, except earnings per share data) Statement of Operations Data: Revenues: Software license fees $ Maintenance and subscription fees Professional services fees Total revenues Operating expenses: Cost of software license fees Cost of maintenance and subscription fees Cost of professional services Technology development and support Sales and marketing Administrative and general Restructuring costs (1) Gain on divestiture of product lines ) Total operating expenses Income from operations Other income, net Income before income taxes Income tax provision Net income $ Basic earnings per share (2) $ Diluted earnings per share (2) Shares used in computing net income per share: Basic earnings computation Diluted earnings computation Balance Sheet Data (at period end): Working capital $ Total assets Long term debt - Total shareholders' equity (3) During fiscal 2010, 2009 and 2008, the Company undertook various restructuring activities to improve the effectiveness and efficiency of a number of the Company’s critical business processes, primarily within the products and professional services segments. These activities resulted in a restructuring charge of $8.0 million, $10.0 million and $42.6 million, respectively. See note 9 of the consolidated financial statements included in this report for more details regarding our restructuring plan. See note 13 of the consolidated financial statements included in this report for the basis of computing earnings per share. No dividends were paid or declared during the periods presented. See notes 2 and 3 of the consolidated financial statements for additional information on acquisition and divestiture activity. 29 Table of Contents ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In this section, we discuss our results of operations on a segment basis. We operate in four business segments in the technology industry: products, web application performance management services, professional services and application services. We evaluate segment performance based primarily on segment contribution which represents operating profit before administrative and general expenses and other charges (“contribution margin”). References to years are to fiscal years ended March 31 unless otherwise specified. This discussion and analysis should be read in conjunction with the audited consolidated financial statements and notes included in Item 8 of this report. Our on-premises enterprise application management products, specifically Vantage, and our web application performance management services (“web performance services”) allow us to offer IT organizations comprehensive solutions that effectively monitor the performance of their enterprise and Internet application systems. Because of this relationship, we use the term “product software” to refer to both the products segment and web performance services segment. The revenue for the web performance services segment is referred to as subscription fees and reported with maintenance in the consolidated statement of operations. Additionally, the research and development costs and sales and marketing costs for our products segment and web performance services segment are combined and reported as “technology development and support” and “sales and marketing”, respectively, in the consolidated statements of operations. As a result, “technology development and support”, “sales and marketing” and contribution margins for the products segment and web performance services segment will be analyzed on a combined, product software basis within this section. FORWARD-LOOKING STATEMENTS The following discussion contains certain forward-looking statements within the meaning of the federal securities laws. When we use words such as “may”, “might”, “will”, “should”, “believe”, “expect”, “anticipate”, “estimate”, “continue”, “predict”, “forecast”, “projected”, “intend” or similar expressions, or make statements regarding our future plans, objectives or expectations, we are making forward-looking statements. Numerous important factors, risks and uncertainties affect our operating results, including, without limitation, those discussed in Item 1A. Risk Factors and elsewhere in this report, could cause actual results to differ materially from the results implied by these or any other forward-looking statements made by us, or on our behalf. There can be no assurance that future results will meet expectations. While we believe that our forward-looking statements are reasonable, you should not place undue reliance on any such forward-looking statements, which speak only as of the date made. Except as required by applicable law, we do not undertake any obligation to publicly release any revisions which may be made to any forward-looking statements to reflect events or circumstances occurring after the date of this report. OVERVIEW We deliver value to businesses by providing software products, web performance services, professional services, and application services that improve the performance of information technology organizations. Our primary source of profitability and cash flow is the sale of our mainframe productivity tools (“mainframe”) that are used within our customers’ mainframe computing environments for fault diagnosis, file and data management, application performance monitoring and application debugging. We have experienced lower volumes of software license deals for our mainframe solutions causing our mainframe product revenue to decline. Changes in our current customer IT computing environments and spending habits have impacted their need for additional mainframe computing capacity. In addition, increased competition and pricing pressures have had an impact on revenues. Our customers utilize our products to reduce operating cost, increase programmer productivity and create a smooth labor force transition to the next generation of mainframe environment programmers. We will continue to make strategic enhancements to our mainframe solutions through research and development investments with the goal of meeting these needs and maintaining a maintenance renewal rate in excess of 90%. 30 Table of Contents The cash flow generated from our mainframe solutions has allowed us to make significant investments in our APM and application services solutions. This investment includes the addition of web performance services through the acquisition of Gomez in November 2009 and research and development expenditures that enhance our Vantage and web performance services solutions. We have identified the APM market as one of our primary targets for revenue growth. Web applications and the complex distributed applications delivery chain supporting them have become increasingly critical to a company’s brand awareness, revenue growth and overall market share. Because of this, the market for APM solutions is large and is growing rapidly. Our web performance services, which are marketed under the brand name “Gomez” and provided on a SaaS platform, and our Vantage solutions ensure the optimal performance of these applications across the enterprise, the Internet and the cloud. To support the growth initiatives for our APM product line, we are developing solutions that combine the technology from our Vantage products with technology from our web performance services. During the third quarter of 2011, we released a controlled launch of our First Mile solution which integrates components of Vantage and our web performance services into a single solution that measures the performance of our customer’s web application delivery chain, including elements that reside both within the customer’s data center and on the Internet, displaying performance information through a single dashboard. We anticipate these combined solutions will add value to our customers and provide us opportunities to sell additional non-integrated Vantage products and web performance services driving future APM revenue growth. We have also identified the secured collaboration service market as a growth business. Our application services, which are marketed under the brand name “Covisint” and provided on a SaaS platform, globally connect business communities, organizations and systems allowing the secure sharing of vital business information, applications and business processes across their internal and extended enterprise. The market for these services is growing, particularly in the healthcare industry as hospitals, physicians and the United States government move towards establishing electronic patient health and medical records which will require secure computerized databases and environments for storing and sharing of information. A significant amount of government funding for this conversion to electronic health and medical records is dependent on the dispersal of federal stimulus funds. We continue to enhance our Changepoint and Uniface solutions primarily through research and development expenditures. Our Changepoint solution provides a single automated solution for professional services organizations to forecast and plan; and manage resources, projects and client engagements.In addition, for project-centric organizations, Changepoint provides a cohesive and consolidated view of projects, investments, resources and applications to help manage the entire business portfolio. Our Uniface solution is mature with over 25 years on the market.Uniface is a rapid application development environment for building, renewing and integrating the latest complex enterprise applications.We continue to make investments in Uniface to make available the benefits of the Uniface development environment across an expanded range of technologies, and with additional features. The professional services segment began a transformation during the second half of 2009 when management decided to exit low-margin engagements and focus resources on more profitable engagements. This significantly improved the segment’s contribution margin but resulted in a significant revenue decline. This transformation is complete and we experienced year-over-year quarterly growth in revenue during the fourth quarter of 2011. We anticipate modest revenue and contribution margin growth within the segment going forward as we focus on effectively demonstrating the value of our service offerings to customers. 31 Table of Contents In May 2009, we exited the Quality and Testing business by selling our Quality and DevPartner distributed product lines (“divested products”) to Micro Focus International PLC (“Micro Focus”). In early fiscal 2012, Compuware announced its 3.0 initiative. The Compuware 3.0 organizational model features a business unit structure for our APM, Changepoint, Mainframe, Uniface, Covisint and Professional Services lines of business. We believe this structure will maximize our market agility and responsiveness, enabling us to capitalize on market conditions and competitive advantages for maximum growth and profitability. As a result of this organizational change we will modify our reporting units and segments in fiscal 2012 to be consistent with this business unit structure. Annual Update The following occurred during fiscal 2011: · Achieved an increase in distributed product revenue of 5.5% (13.2% excluding divested products) in fiscal 2011 as compared to fiscal 2010 and experienced a decline in mainframe product revenue of 7.1% during the same period. · Realized a decrease in product software (includes product and web performance services) contribution margin to 40.4% in fiscal 2011 compared to 50.9% in fiscal 2010, as reported, and 42.9% excluding the gain on divestiture of $52.4 million in fiscal 2010. · Experienced an increase in professional services segment contribution margin to 13.7% in fiscal 2011 from 10.9% in fiscal 2010. · Experienced an increase in application services segment contribution margin to 7.3% in fiscal 2011 from 6.3% in fiscal 2010 and achieved an increase in application services revenue of 36.0% in fiscal 2011 as compared to fiscal 2010. · Acquired certain assets and liabilities of DocSite, LLC and BEZ Systems, Inc., for $15.9 million and $2.5 million, respectively, in cash (see note 2 of the consolidated financial statements included in this report for additional information). · Received $75.4 million, net of excess tax benefits, in financing cash flow from employees exercising stock options. · Repurchased approximately 16.9 million shares of our common stock at an average price of $9.52 per share as part of our discretionary stock repurchase plan. · Released 12 distributed and 16 mainframe product updates designed to increase the productivity of the IT departments of our customers. 32 Table of Contents RESULTS OF OPERATIONS The following table sets forth, for the periods indicated, certain operational data from the consolidated statements of operations as a percentage of total revenues and the percentage change in such items compared to the prior period: Percentage of Period-to-Period Total Revenues Change Fiscal Year Ended March 31, to to REVENUE: Software license fees % )% Maintenance and subscription fees * ) Professional services segment revenue ** ) ) Application services segment revenue ** Total revenues ) OPERATING EXPENSES: Cost of software license fees ) ) Cost of maintenance and subscription fees * Professional services segment expenses ** ) ) Application services segment expenses ** Technology development and support ) Sales and marketing ) Administrative and general ) Restructuring costs ) ) Gain on sale of assets ) n/a Total operating expenses ) Income from operations ) ) Other income, net ) ) Income before income taxes ) ) Income tax provision ) ) Net income % % % ) * Web performance services segment revenue is referred to as subscription fees and combined with maintenance in the consolidated statements of operations included in this report. ** The professional services segment and the application services segment are combined and reported as professional services in the consolidated statements of operations included in this report. PRODUCT SOFTWARE Financial information for the product software business was as follows (in thousands): Year Ended March 31, Revenue $ $ $ Expense Product software contribution $ $ $ The product software business generated a contribution margin of 40.4% during fiscal 2011 compared to 50.9% and 45.8% during fiscal 2010 and fiscal 2009, respectively. 33 Table of Contents The decrease in the contribution margin in fiscal 2011 compared to fiscal 2010 was primarily due to the gain on divestiture of $52.4 million recorded during fiscal 2010 due to the sale of our Quality and DevPartner product lines (“Quality Divestiture”). See note 3 of the consolidated financial statements included in this report. Excluding this gain, the contribution margin for fiscal 2010 would have been 42.9%. The remaining decrease in contribution margin was primarily due to investments in our web performance services business which increased expenses for the year and, to a lesser extent, the decline in mainframe software license and maintenance fees. The increase in the contribution margin in fiscal 2010 compared to fiscal 2009 was primarily due to the $52.4 million gain recorded in the Quality Divestiture, partially offset by the effect of the decline in mainframe product revenue. Product Software Revenue Revenue for the products and web performance services segments was as follows (in thousands): Period-to-Period Change Year Ended March 31, 2010 to 2009 to Products segment Software license fees Mainframe $ $ $ ) % ) % Distributed excluding divested products ) Total software license fees excluding divested products ) Software license fees - divested products * ) ) Total software license fees ) Maintenance fees Mainframe ) ) Distributed excluding divested products ) Total maintenance fees excluding divested products ) ) Maintenance fees - divested products * ) ) Total maintenance fees ) ) Total products segment revenue Mainframe ) ) Distributed ) Total products segment revenue $ $ $ ) ) Web performance services segment ** Subscription fees $ $ $ - n/a Total product software revenue $ $ $ ) * Divested products software license and maintenance fees relate to our Quality and DevPartner product lines that were sold during fiscal 2010.See note 3 of the consolidated financial statements included in this report. For comparison purposes, we are excluding divested products from our software license and maintenance fees. ** The web performance services segment began when we acquired Gomez, Inc. in November 2009.See note 2 of the consolidated financial statements included in this report. 34 Table of Contents Product software revenue by geographic location is presented in the table below (in thousands): Year Ended March 31, United States $ $ $ Europe and Africa Other international operations Total product software revenue $ $ $ Product software revenue, which consists of software license fees, maintenance fees and subscription fees, comprised 73.4%, 73.0% and 64.1% of total revenue during fiscal 2011, 2010 and 2009, respectively. Software license fees Software license fees (“license fees”) increased slightly during fiscal 2011 to $194.7 million, which included a positive impact from foreign currency fluctuations of $1.6 million, and decreased $25.1 million or 11.4% during fiscal 2010 to $194.5 million, which included a positive impact from foreign currency fluctuations of $3.1 million, from $219.6 million in fiscal 2009. Excluding the $8.7 million impact from divested products, license fees increased $9.0 million or 4.8% during fiscal 2011 as compared to fiscal 2010. The increase was due to the growth in our distributed license fees primarily attributable to our Vantage product line which increased $18.8 million or 31.8% as industry demand for APM solutions continued to grow, and a $3.6 million increase with our Uniface product line. The increase in distributed license fees was partially offset by a $13.1 million decline in Mainframe license fees as two large transactions expected to close in fiscal 2011 were delayed and expected to close during the first half of fiscal 2012. Excluding the $17.4 million impact from divested products, license fees decreased $7.7 million or 4.0% during fiscal 2010 as compared to fiscal 2009. Mainframe products accounted for $4.8 million of the decrease and our distributed products accounted for $2.9 million of the decrease. Our distributed product decline was primarily due to a $6.2 million decline in Uniface and Changepoint license fees, offset by a $3.4 million increase in Vantage license fees. The license fee decline occurred during our first quarter of fiscal 2010 as the global economic slowdown that began during the second quarter of fiscal 2009 continued to affect the closure of license transactions for all our product lines. The decline was partially offset by license growth during the remainder of fiscal 2010 as economic conditions began to improve causing customers to increase technology spending. During fiscal 2011 and fiscal 2010, for software license transactions that were required to be recognized ratably, we deferred $29.9 million and $55.6 million, respectively, of license revenue relating to such transactions that closed during the period. We recognized as license fees $61.2 million and $80.2 million of previously deferred license revenue during fiscal 2011 and 2010, respectively, relating to such transactions that closed and had been deferred prior to the beginning of the period, including $7.2 million related to our divested products during the first quarter of fiscal 2010. Maintenance fees Maintenance fees decreased $20.3 million or 4.6% during fiscal 2011 to $419.2 million, which included a positive impact from foreign currency fluctuations of $230,000, and decreased $40.0 million or 8.3% to $439.5 million during fiscal 2010, which included a positive impact from foreign currency fluctuations of $450,000, from $479.5 million in fiscal 2009. Excluding the $4.8 million impact from divested products, maintenance fees decreased $15.4 million or 3.5% during fiscal 2011 as compared to fiscal 2010. The decrease was due to a decline of $17.7 million or 5.4% in maintenance fees associated with our mainframe product lines. Although we continue to experience a high maintenance renewal rate with our current mainframe customers, the decline in mainframe license deals during 2010 and 2011 is impacting mainframe maintenance revenue as new or growth customers are not entirely replacing the maintenance revenue loss from the non-renewed or reduced capacity mainframe maintenance arrangements. The decline was partially offset by an increase in Vantage maintenance fees primarily due to sales growth in our Vantage product line. 35 Table of Contents Excluding the $29.2 million impact from divested products, maintenance fees decreased $10.8 million or 2.4% during fiscal 2010 as compared to fiscal 2009. The decrease was primarily the result of reductions in our mainframe product lines. The global economic slowdown that began during the second quarter of fiscal 2009 also impacted maintenance contracts for new mainframe arrangements and the pricing of existing arrangements being renewed. Subscription fees In November 2009, through the acquisition of Gomez, we began to offer web performance services on a subscription basis that are used to test and monitor web and mobile applications. Revenue recognized from these services is referred to as subscription fees and totaled $67.7 million during fiscal 2011 and $16.9 million for the five-month period after the acquisition in fiscal 2010. See note 2 of the consolidated financial statements included in this report for historical pro forma financial results of Compuware and Gomez. Product Software Expenses Product software expenses include cost of software license fees, cost of maintenance and subscription fees, technology development and support costs, sales and marketing expenses and the gain on divestiture of product lines. Cost of software license fees includes amortization of capitalized software, the cost of duplicating and disseminating products to customers, including associated hardware costs, and the cost of author royalties. Cost of software license fees decreased $1.2 million or 7.9% during fiscal 2011 to $14.2 million from $15.4 million in fiscal 2010 and decreased $9.1 million or 37.0% during fiscal 2010 from $24.5 million in fiscal 2009. The decrease in expense for fiscal 2011 as compared to fiscal 2010 was primarily due to lower capitalized software amortization as certain purchased software from past acquisitions became fully amortized and the decline in capitalized internally developed software technology costs (“capitalized internal software costs”) in previous years is reducing the amortizable base. The decrease in expense for fiscal 2010 as compared to fiscal 2009 was primarily a result of lower capitalized software amortization due to (1) classifying the capitalized internal software costs associated with our divested products as held for sale at March 31, 2009, which eliminated the need to amortize these costs during fiscal 2010; and (2) certain purchased software from past acquisitions becoming fully amortized. As a percentage of software license fees, cost of software license fees was 7.3%, 7.9% and 11.2% in fiscal 2011, 2010 and 2009, respectively. The declines in the percentages were primarily due to the decrease in capitalized software amortization during fiscal 2011 and 2010 as compared to the previous periods. The change in fiscal 2010 compared to fiscal 2009 was partially offset by the reduction in license fees. Cost of maintenance and subscription fees consists of the direct costs allocated to maintenance and product support such as helpdesk and technical support; amortization of capitalized software, depreciation and maintenance expense associated with our web performance services network related computer equipment; data center costs; and payments to individuals for tests conducted from their Internet-connected personal computers. Cost of maintenance and subscription fees increased $15.3 million or 36.2% during fiscal 2011 to $57.9 million from $42.6 million in fiscal 2010 and increased $700,000 or 1.6% during fiscal 2010 from $41.9 million in fiscal 2009. 36 Table of Contents The increase in cost during fiscal 2011 as compared to fiscal 2010 was a $15.7 million increase in the cost to deliver web performance services. In fiscal 2011, we incurred a full year of costs compared to a partial year in fiscal 2010 due to the Gomez acquisition. The increase in expense during fiscal 2010 as compared to fiscal 2009 was primarily due to incurring $9.3 million in expense to deliver web performance services since the Gomez acquisition. The increase was partially offset by lower compensation and employee benefit costs resulting from the transfer of 273 employees to Micro Focus in the first quarter of fiscal 2010, and headcount reductions resulting from our restructuring actions. As a percentage of maintenance and subscription fees, cost of maintenance and subscription fees were 11.9%, 9.3% and 8.7% in fiscal 2011, 2010 and 2009, respectively. The increases in the percentages were primarily due to the addition of our Gomez web performance service business as the cost to deliver web performance services is proportionately greater than the cost to deliver maintenance services. Technology development and support includes, primarily, the costs of programming personnel associated with software technology development and support of our products and the web performance services network less the amount of capitalized internal software costs during the reporting period. Also included are personnel costs associated with developing and maintaining internal systems and hardware/software costs required to support all technology initiatives. Total technology development and support costs incurred internally and capitalized during fiscal 2011, 2010 and 2009 were as follows (in thousands): Year Ended March 31, Technology development and support costs incurred $ $ $ Capitalized internal software costs * ) ) ) Technology development and support costs expensed $ $ $ * See note 1 ("capitalized software" section) of the consolidated financial statements included in this report for our policy on capitalizing internally developed software technology costs. Before capitalized internal software costs, total technology development and support expenditures increased $5.2 million or 5.3%, to $102.9 million during fiscal 2011 from $97.7 million in fiscal 2010 and deceased $1.1 million or 1.1% during fiscal 2010 from $98.8 million in fiscal 2009. The increase in cost for fiscal 2011 compared to fiscal 2010 was primarily due to the timing of the Gomez acquisition. In fiscal 2011, we incurred a full year of compensation and employee benefit costs for developers to maintain the Gomez web performance network compared to a partial year in fiscal 2010. The decrease in cost for fiscal 2010 compared to fiscal 2009 was primarily due to lower compensation and employee benefit costs resulting from headcount reductions that occurred from restructuring actions and the transfer of employees to Micro Focus. The headcount reduction was partially offset by the addition of developers from the Gomez acquisition. Capitalized internal software costs increased $6.1 million or 94.7% to $12.6 million during fiscal 2011 and decreased $5.9 million or 47.6% to $6.5 million during fiscal 2010. The changes in capitalized costs relates primarily to the timing of product releases. Significant product releases associated with our Vantage product occurred during fiscal 2011 and fiscal 2009 causing the capitalized internal software costs to be higher during those periods. The fiscal 2011 increase was further impacted by the First Mile APM solution release in fiscal 2011. 37 Table of Contents As a percentage of product software revenue, costs of technology development and support were 13.3%, 14.0% and 12.4% in fiscal 2011, 2010 and 2009 respectively. Sales and marketing costs consist primarily of personnel related costs associated with product sales, sales support and marketing for our product offerings. Sales and marketing costs increased $21.4 million or 9.6% during fiscal 2011 to $243.8 million from $222.4 million in fiscal 2010 and decreased $4.0 million or 1.7% during fiscal 2010 from $226.4 million in fiscal 2009. The increase in cost for fiscal 2011 compared to fiscal 2010 was primarily due to the timing of the Gomez acquisition. In fiscal 2011, we incurred a full year of compensation and employee benefit costs for Gomez sales representatives; intangible asset amortization associated with Gomez customer relationships agreements; and marketing costs compared to a partial year in fiscal 2010. The increase in Gomez sales and marketing costs related to compensation and employee benefit costs was $17.5 million; intangible asset amortization was $2.1 million; and marketing costs were $1.8 million. The decrease in costs for fiscal 2010 as compared to fiscal 2009 was primarily due to lower compensation, employee benefits and travel costs of $8.2 million, partially offset by an increase in advertising costs primarily associated with our Compuware 2.0 marketing campaign. The decrease in compensation, employee benefits and travel costs was a result of headcount reductions related to restructuring actions and the transfer of employees to Micro Focus in connection with the Quality Divestiture. The headcount reduction was partially offset by the addition of sales representatives from the Gomez acquisition. As a percentage of product software revenue, sales and marketing costs were 35.8%, 34.2% and 32.4% in fiscal 2011, 2010 and 2009, respectively. Gain on divestiture of product lines relates to the Quality Divestiture that occurred in May 2009 and resulted in a gain of $52.4 million that was recognized during the first quarter of fiscal 2010. See note 3 of the consolidated financial statements included in this report for additional information. 38 Table of Contents PROFESSIONAL SERVICES SEGMENT Financial information for the professional services segment is as follows (in thousands): Year Ended March 31, * Revenue $ $ $ Expenses Professional services segment contribution $ $ $ * The professional services segment and the application services segments are combined and reported as professional services on the consolidated statement of operations, included in Item 8 of this report. Professional services segment revenue by geographic location is presented in the table below (in thousands): Year Ended March 31, United States $ $ $ Europe and Africa Other international operations Total professional services segment revenue $ $ $ During fiscal 2011, the professional services segment generated a contribution margin of 13.7%, compared to 10.9% and 7.1% during fiscal 2009 and fiscal 2008, respectively. The increases in contribution margin during fiscal 2011 and fiscal 2010 as compared to the previous period were primarily due to our initiatives to exit low-margin engagements and the restructuring actions taken during fiscal 2010 and 2009. The increase in fiscal 2011 was further impacted by improvements in staff utilization and billing rates during the second half of fiscal 2011. Professional Services Restructuring Beginning in fiscal 2009, management focused on improving the professional services segment’s contribution margins by initiating a plan to exit engagements that were considered low-margin and implementing restructuring actions focused on reducing headcount and operating costs. See note 9 of the consolidated financial statements included in this report for additional details related to our restructuring initiative. Professional Services Segment Revenue Revenue from professional services decreased $8.7 million or 4.3%, which included a negative impact from foreign currency fluctuations of $120,000, during fiscal 2011 to $192.2 million from $200.9 million in fiscal 2010 and decreased $155.2 million or 43.6%, which included a positive impact from foreign currency fluctuations of $184,000, during fiscal 2010 from $356.1 million in fiscal 2009. The decreases in revenue were primarily a result of the actions taken to exit low-margin engagements with one customer in the automotive industry representing $52.0 million of the decline in fiscal 2010. 39 Table of Contents Professional Services Segment Expenses Professional services segment expenses consist primarily of personnel-related costs of providing services, including billable staff, subcontractors and sales personnel. Professional services segment expense decreased $13.0 million or 7.3% during fiscal 2011 to $165.9 million from $178.9 million in fiscal 2010 and decreased $152.1 million or 45.9% during fiscal 2010 from $331.0 million in fiscal 2009. The decreases in costs in fiscal 2011 and fiscal 2010 compared to the prior year were primarily attributable to lower compensation, employee benefit and travel costs due to reductions in employee headcount resulting from our restructuring programs implemented to align operating costs with the decline in revenue. The decrease in cost during fiscal 2010 was further impacted by reductions in subcontractor costs due to the decline in professional services projects after exiting low-margin engagements. APPLICATION SERVICES SEGMENT Financial information for the application services segment is as follows (in thousands): Year Ended March 31, * Revenue $ $ $ Expenses Application services segment income contribution (loss) $ $ $ ) * The professional services segment and the application services segments are combined and reported as professional services on the consolidated statement of operations, included in Item 8 of this report. Application services segment revenue by geographic location is presented in the table below (in thousands): Year Ended March 31, United States $ $ $ Europe and Africa Other international operations Total application services segment revenue $ $ $ During fiscal 2011, the application services segment generated a contribution margin of 7.3% compared to a contribution margin of 6.3% in fiscal 2010 and a negative contribution margin of 5.1% during fiscal 2009. The increases in contribution margin from fiscal 2011 and fiscal 2010 compared to the prior year were primarily due to economies of scale from our revenue growth as described in “Application Services Segment Revenue” within this section. The fiscal 2011 margin included the effects of a $1.9 million charge for performance stock award compensation and a $750,000 reduction of expense regarding a DocSite contingent consideration adjustment (see notes 2 and 18 of the consolidated financial statements included in this report). During the second quarter of fiscal 2011, we acquired DocSite, a provider of web-based solutions that allow physicians and healthcare organizations to accurately and timely manage, analyze and report healthcare performance and quality. Demand for such solutions has increased as U.S. government agencies provide financial incentives for physicians and healthcare organizations to use information technology when reporting health and quality of care information. DocSite offerings combined with Covisint’s secure SaaS model will allow us to offer our customers solutions for exchanging and analyzing clinical and patient information in a secure environment across the healthcare delivery system that meet U.S. healthcare technology standards. 40 Table of Contents Application Services Segment Revenue Revenue from application services increased $14.5 million or 36.0% during fiscal 2011 to $55.0 million from $40.5 million in fiscal 2010 and increased $5.3 million or 14.9% during fiscal 2010 from $35.2 million in fiscal 2009. The increase in revenue during fiscal 2011 as compared to fiscal 2010 was primarily a result of growth from automotive customers as the industry stabilized from the recent economic downturn, continued expansion into the healthcare industry and revenue generated from DocSite. DocSite revenue was $4.3 million since the acquisition, of which $2.8 million related to DocSite’s Physicians Quality Reporting Initiative (“PQRI”) services. Revenue generated from PQRI services is recognized during the fourth quarter of our fiscal year as it relates to Medicare reporting that is submitted during the fourth quarter. The increase in revenue during fiscal 2010 as compared to fiscal 2009 was primarily due to our continued expansion into the healthcare industry and, to a lesser extent, increased spending within the manufacturing industry. We anticipate demand in the healthcare industry will continue to grow as hospitals, physicians and the United States government move towards establishing electronic patient health and medical records which will require secure computerized databases and environments for storing and sharing of information. Our application services are designed to meet this demand and will be a factor in the future growth of the application services segment. Our application services segment generated 49%, 50% and 56%, respectively, of its revenue from the automotive industry during fiscal 2011, 2010 and 2009. Application Services Segment Expenses Application services segment expenses consist primarily of personnel-related costs of providing services, including technical staff, subcontractors and sales personnel. Application services segment expenses increased $13.1 million or 34.5% during fiscal 2011 to $51.0 million from $37.9 million in fiscal 2010 and increased $900,000 or 2.4% during fiscal 2010 from $37.0 million in fiscal 2009. The increase in expenses for fiscal 2011 as compared to fiscal 2010 was primarily due to the following: (1) an increase of $10.6 million in compensation and employee benefit costs associated with staff level increases in developers and sales representatives in order to manage the growth of the business; (2) an increase of $2.5 million related to consulting and third-party hosting costs to support the growth of the business and the increased customer demand for our portal services; (3) a $1.9 million charge recorded during the fourth quarter of fiscal 2011 representing the accumulation of stock compensation expense (grant date through March 31, 2011) associated with performance-based stock awards for which the performance target became probable of being met during the quarter (see note 18 of the consolidated financial statements included in this report); and (4) an increase of $1.8 million in amortization expense associated with deferred customer portal implementation costs and capitalized internal software costs. The increase in expense was partially offset by (1) a $3.4 million increase in the deferral of costs related to customer portal implementations for which the associated revenue and expense will be recognized in the future; and (2) a $750,000 reduction of expense that was recorded during the third and fourth quarters of fiscal 2011 reducing the DocSite contingent payment liability (see note 2 of the consolidated financial statements included in this report). The increase in expenses for fiscal 2010 as compared to fiscal 2009 was primarily due to a $3.7 million increase in compensation and employee benefits as the segment continued to increase employee staffing levels to support the growth in revenue, partially offset by an increase in the deferral of costs related to customer portal implementations for which the associated revenue and expense will be recognized in the future. 41 Table of Contents CORPORATE AND OTHER EXPENSES Administrative and general expenses consist primarily of costs associated with the corporate executive, finance, human resources, administrative, legal, communications and investor relations departments. In addition, administrative and general expenses include all facility-related costs, such as rent, building depreciation, maintenance and utilities, associated with our worldwide offices. Administrative and general expenses decreased $9.2 million or 5.6% during fiscal 2011 to $155.4 million from $164.6 million in fiscal 2010 and increased $16.6 million or 11.2% during fiscal 2010 from $148.0 million in fiscal 2009. The decrease in expenses for fiscal 2011 as compared to fiscal 2010 was primarily due to (1) an increase of $4.3 million in rental income as we entered into a five year agreement to lease approximately 249,000 square feet of our Detroit, Michigan headquarters effective April 2010; (2) a reduction of $4.3 million in bonus expense; and (3) a reduction of $3.0 million in facility costs resulting from office consolidations in fiscal 2010 and fiscal 2011. The decrease in expenses was partially offset by a $1.6 million increase in travel costs and a $1.0 million increase in charitable contributions during fiscal 2011. The increase in expenses for fiscal 2010 as compared to fiscal 2009 was primarily due to the following: (1) an increase in annual bonuses of $10.3 million; (2) an increase in expense of $8.6 million as foreign currency and hedging transactions resulted in a net loss of $2.2 million during fiscal 2010 compared to a net gain of $6.4 million in fiscal 2009; and (3) the effect of a gain of $5.6 million that was recorded during the first quarter of fiscal 2009 associated with a transaction that transitioned the employment of 170 of our professional services staff to a customer. The increase in expenses for fiscal 2010 was partially offset by reductions in compensation, employee benefits, travel, and facility costs of $9.3 million primarily due to the headcount reductions and facility closures that took place as part of restructuring actions. Other income, net (“other income”) consists primarily of interest income realized from our cash and cash equivalents, interest earned on our financing receivables, settlement income and income generated from our investment in a partially owned company. Settlement income relates to our settlement with IBM in March 2005 whereby IBM was committed to purchase software licenses and maintenance from the Company totaling $140 million over five years ending in fiscal 2010 ($20 million in fiscal 2006, $30 million in each of the following four years). The amount of the annual commitment not used to purchase software licenses and maintenance was recorded to other income. Other income decreased $21.2 million or 82.7% during fiscal 2011 to $4.5 million from $25.7 million in fiscal 2010 and decreased $1.9 million or 6.7% during fiscal 2010 from $27.6 million in fiscal 2009. The decrease in other income from fiscal 2011 as compared to fiscal 2010 was primarily attributable to the financial provisions of the IBM settlement agreement expiring on March 31, 2010, therefore no settlement gain was recorded in fiscal 2011. We recorded an IBM settlement gain of $20.7 million in fiscal 2010 (see note 17 of the consolidated financial statements included in this report). The decrease in other income from fiscal 2010 as compared to fiscal 2009 was primarily attributable to a $5.0 million decline in investment interest income resulting from lower interest rates during fiscal 2010, partially offset by a $2.8 million increase in the IBM settlement gain. Income taxes are accounted for using the asset and liability approach. Deferred income taxes are provided for the differences between the tax bases of assets or liabilities and their reported amounts in the financial statements and net operating loss and credit carryforwards. The income tax provision was $47.3 million, $68.3 million and $73.1 million, respectively, in fiscal 2011, 2010 and 2009 representing an effective tax rate of 31%, 33% and 34%, respectively. 42 Table of Contents The decrease in the effective tax rate for fiscal 2011 as compared to fiscal 2010 was primarily due to an increase in tax credits realized during fiscal 2011 related to (1) the U.S. Research and Experimentation tax credit (“R&D credit”) including the impact of retroactively reinstating the credit to January 1, 2010; and (2) settlement of R&D credits related to fiscal 2007 through fiscal 2009 tax periods with the Internal Revenue Service. The decrease in the effective tax rate for fiscal 2010 as compared to fiscal 2009 was primarily due to the release of valuation allowances related to Brownfield Redevelopment tax credit carryforward deferred tax assets that resulted in a tax benefit of $4.1 million. On May 25, 2011,new legislation was enacted that amends the Income Tax Act to implement a comprehensive set of tax changes. One part of the legislation contains provisions that replace the current Michigan Business Tax (“MBT”) with a new corporate income tax. Certain credits allowed under the MBT, including the Brownfield Redevelopment tax credit, will continue to be effective, which will allow us to reduce our future tax liability for the duration of the carryforward period. Therefore, the valuation allowance currently associated with this deferred tax asset will be reversed. We anticipate that a $5.0 million reduction to our income tax provision will be recorded in the first quarter of fiscal 2012. The effective date of the legislation is January 1, 2012. See note 14 of the consolidated financial statements included in this report for additional information regarding the difference between our effective tax rate and the statutory rate for fiscal 2011, 2010 and 2009. RESTRUCTURING CHARGE There were no restructuring actions taken during fiscal 2011 and at this time, there are no initiatives that require us to incur restructuring charges. However, unanticipated future conditions or events may require us to reassess the need for new restructuring initiatives. See note 9 to the consolidated financial statements for payment activity related to our restructuring accrual. During fiscal 2009 and fiscal 2010, the Company incurred restructuring charges of $10.0 million and $8.0 million, respectively, associated with the following initiatives: (1) aligning the professional services segment headcount and operating expenses after initiating a plan to exit low-margin engagements and (2) increasing the operating efficiency of our products segment and administrative and general business processes with the goal of reducing operating expenses. During the second half of fiscal 2009, the professional services segment’s business model was realigned resulting in the Company exiting engagements considered low-margin or unprofitable. This change required the Company to undertake restructuring actions to reduce headcount and operating expenses resulting in restructuring charges of $6.3 million and $4.2 million, respectively, during fiscal 2009 and fiscal 2010. Employee termination costs were $5.4 million and $4.0 million, respectively, due to the Company eliminating 748 professional services personnel and management positions. The second initiative, to increase the operating efficiency of the Company’s products segment and administrative and general business processes, resulted in the Company incurring restructuring charges of $3.7 million and $3.8 million, respectively, during fiscal 2009 and fiscal 2010. Employee termination costs accounted for $3.0 million and $3.6 million, respectively, of the charges due to the elimination of 194 positions within our products segment related to technology and sales and marketing personnel and 86 corporate administrative and general positions. As part of these initiatives, full or partial closing of seven offices occurred during fiscal 2009, resulting in lease abandonment charges of $1.3 million. The remaining facilities charges for fiscal 2009 and fiscal 2010 primarily related to changes in sublease income assumptions associated with leased facilities that were abandoned in previous restructuring initiatives. 43 Table of Contents MANAGEMENT'S DISCUSSION OF CRITICAL ACCOUNTING POLICIES AND ESTIMATES Note 1 of the consolidated financial statements included in this report contains a summary of our significant accounting policies. Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Assumptions and estimates were based on facts and circumstances existing at March 31, 2011. However, future events rarely develop exactly as forecast, and the best estimates routinely require adjustment. The accounting policies discussed below are considered by management to be the most important to an understanding of our financial statements, because their application places the most significant demands on management’s judgment and estimates about the effect of matters that are inherently uncertain. Revenue Recognition – We generate revenue from licensing software products, providing maintenance and support services for those products, rendering web performance, professional (including product related services) and application services. We provide software deliverables that include licensed software products, maintenance and professional services related to our software (“product related services”). We also provide non-software deliverables, such as professional services unrelated to our software (“professional services”), and web performance and application services where we grant the customer a right to use software but they do not have the right or capability to take possession of the software. For arrangements that contain both software and non-software deliverables (almost all of these arrangements combine software deliverables with web performance services), in accordance with ASC 605 “Revenue Recognition,” we split the arrangements between software and non-software deliverables using the following hierarchy: vendor specific objective evidence of fair value (“VSOE,” meaning price when sold separately) if available; third-party evidence if VSOE is not available; or best estimated selling price if neither VSOE nor third-party evidence is available. We currently are unable to establish VSOE or third-party evidence for our web performance services or software deliverables taken as a group. Therefore, we create our best estimate of selling price by evaluating renewal amounts included in a contract, if any, and prices of deliverables sold separately, taking into consideration geography, volume discounts, and transaction size. Once we have allocated the arrangement between software deliverables and non-software deliverables, we recognize revenue as described below in the respective Product Revenue Recognition, Web Performance Services Fees and Professional and Application Services Fees sections. In order for a transaction to be eligible for revenue recognition, the following revenue criteria must be met: persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectibility is reasonably assured. We evaluate collectibility based on past customer history, external credit ratings and payment terms within various customer agreements. Product Revenue Recognition – We license software products using both perpetual and term (time-based) licenses, provide maintenance services and software related professional services. Our software related professional services do not require significant production, modification or customization of the licensed software product. 44 Table of Contents Assuming all revenue recognition criteria are met, perpetual license fee revenue is recognized upfront, using the residual method, under which the fair value of the undelivered elements (e.g., maintenance and software professional services) are deferred, based on VSOE of these elements. VSOE is based on rates charged for maintenance and software professional services when sold separately. Based on market conditions, we periodically change pricing methodologies for license, maintenance and software professional services. Changes in rates charged for stand-alone maintenance and software professional services could have an impact on how bundled revenue agreements are characterized as license, maintenance or software professional services or have an effect on the timing of revenue recognition in the future. Pricing modifications, if any, made during the years covered by this report have not had a significant impact on the timing or characterization of revenue recognized. For revenue arrangements where there is a lack of VSOE for any undelivered elements, license fee revenue is deferred and recognized upon delivery of those elements or when VSOE can be established. When maintenance or services are the only undelivered elements, the license fee revenue is recognized on a ratable basis over the longer of the maintenance term or over the period in which the services are expected to be performed. Such transactions include time-based and unlimited capacity licenses as we do not sell maintenance separately and therefore cannot establish VSOE for these undelivered elements in these arrangements. These arrangements do not qualify for separate recognition of the software license fees, maintenance fees and as applicable, professional services fees under ASC 605. However, to comply with SEC Regulation S-X, Rule 5-03(b), which requires product, services and other categories of revenue to be displayed separately on the income statement, we separate the license fee, maintenance fee and professional services fee revenue based on its determination of fair value. We apply our VSOE for maintenance related to perpetual license transactions and stand alone services arrangements as a reasonable and consistent approximation of fair value to separate license fee, maintenance fee and professional services fee revenue for income statement classification purposes. We allow customers to have installment payment terms in our arrangements and generally, revenues from these transactions are recognized in the same manner as those requiring current payment. This is because we have an established business practice of offering installment payment terms to customers and have a history of successfully enforcing original payment terms without making concessions. However, because a significant portion of our license fee revenue is earned in connection with installment sales, changes in our customer collection experience, future economic conditions or technological developments could adversely affect our ability to immediately record license fees for these types of transactions and/or limit our ability to collect these receivables.When the license portion is paid over a number of years, the license portion of the payment stream is discounted to its net present value. Interest income is recognized over the payment term. The maintenance revenue associated with all sales is deferred and is recognized over the applicable maintenance period. Web Performance Services Fees - Our subscription fees relate to arrangements that permit our customers to access and utilize our web performance services. The subscription arrangements do not provide customers the right to take possession of the software at any time, nor do the arrangements contain rights of return. Subscription fees are deferred upon contract execution and are recognized ratably over the term of the subscription. Professional and Application Services Fees – Professional services fees are generally based on hourly or daily rates; therefore, revenues from professional services are recognized in the period the services are performed, provided that collection of the related receivable is deemed probable. For development services rendered under a fixed-price contract, revenue is recognized using the percentage of completion method and if determined that costs will exceed revenue, the expected loss is recorded at the time the loss becomes apparent. Our application services fees are combined with professional services fees in our consolidated statement of operations and consist of fees for our on-demand software and other services. The arrangements do not provide customers the right to take possession of the software at any time, nor do the arrangements contain rights of return. Many of our application service fee contracts include a one-time project (one-time) fee and then ongoing SaaS operations (recurring) fees for the project. The one time fees do not qualify as a separate element of accounting as we are the only vendor to provide these services. Therefore, revenue associated withthe one-time fees is recognized over the expected service period as the customer derives value from the recurring fees, consistent with the proportional performance method.The recurring fees are deferred upon contract execution and are recognized ratably over the term of the software as a service contract. 45 Table of Contents Unforeseen events that result in additional time or costs being required to complete our fixed-price or customer’s structure setup projects could affect the timing of revenue recognition for the balance of the project as well as services margins going forward, and could have a negative effect on our results of operations. Capitalized Software – We follow the guidance of ASC 985-20 “Costs of Software to be Sold, Leased, or Marketed” when capitalizing development costs associated with our software products and ASC 350-40 “Internal Use Software” when capitalizing development costs associated with our web performance services and application services networks. The cost of purchased and internally developed software technology is capitalized and stated at the lower of unamortized cost or expected net realizable value. We compute annual amortization using the straight-line method over the remaining estimated economic life of the software technology which is generally three to five years. Software is subject to rapid technological obsolescence and future revenue estimates supporting the capitalized software cost can be negatively affected based upon competitive products, services and pricing. Such adverse developments could reduce the estimated net realizable value of our capitalized software and could result in impairment or a shorter estimated life. Such events would require us to take a charge in the period in which the event occurs or to increase the amortization expense in future periods and would have a negative effect on our results of operations. At a minimum, we review for impairments each balance sheet date. Impairment of Goodwill and Other Intangible Assets – We are required to assess the impairment of goodwill and other intangible assets annually, or more frequently if events or changes in circumstances indicate that the carrying value may exceed the fair value. The performance test involves a two-step process. Step 1 of the impairment test involves comparing the fair values of the applicable reporting units with their aggregate carrying values, including goodwill. We measure the fair value of reporting units and other intangible assets using an estimate of the related discounted cash flow and market comparable valuations, where appropriate. The discounted cash flow approach uses significant assumptions, including projected future cash flows, the discount rate reflecting the risk inherent in future cash flows, and a terminal growth rate. The key assumptions in the market comparable value analysis are peer group selection and application of this peer group to the respective reporting unit. If the carrying amount of a reporting unit exceeds the reporting unit’s fair value, the Company performs Step 2 of the goodwill impairment test to determine the amount of impairment loss by comparing the implied fair value of the respective reporting unit’s goodwill with the carrying amount of that goodwill. Under such evaluation, if the carrying amount of the reporting unit’s goodwill exceeds the implied fair value of the goodwill, the impairment loss is recognized as an operating expense in an amount equal to that excess. There is a high degree of judgment regarding management’s forecast for the reporting units as market developments for both customers and competitors can affect actual results. There can also be uncertainty regarding management’s selection of peer companies as an exact match of peer companies is unlikely to exist. Changes in any of these estimates and assumptions, and unknown future events or circumstances (e.g., economic conditions or technological developments), could have a significant impact on whether or not an impairment charge is recognized and the magnitude of any such charge. At March 31, 2011, our software products, web performance services and application services reporting units did not fail Step 1 of our goodwill impairment analysis. Our professional services reporting unit, with a goodwill balance of $141.8 million, was the only reporting unit where the estimated fair value was not substantially in excess of the carrying value, as the fair value exceeded the carrying value by approximately 12% at March 31, 2011. 46 Table of Contents The events and circumstances that could affect our key assumptions for the professional services reporting unit and the analysis of fair value include the following: · Our ability to achieve sales productivity at a level to achieve the profitability in the forecast period. · Failure of our billable staff to meet their utilization or rate targets. · Our ability to hire and retain sales, technology and management personnel. · Future negative changes in the worldwide economies. · Increased competition and pricing pressures within the professional services market. Deferred Tax Assets Valuation Allowance and Tax Liabilities - Income tax expense, deferred tax assets and liabilities and reserves for uncertain tax positions reflect management’s best assessment of estimated future taxes to be paid. We are subject to income taxes in both the U.S. and numerous foreign jurisdictions.Significant judgments and estimates are required in determining the consolidated income tax expense. Deferred income taxes arise from temporary differences between the tax and financial statement recognition of revenue and expense. In evaluating our ability to recover our deferred tax assets we consider all available positive and negative evidence, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax planning strategies and recent financial operations. In projecting future taxable income, we develop assumptions including the amount of future state, federal and foreign pretax operating income, the reversal of temporary differences, and the implementation of feasible and prudent tax planning strategies. These assumptions require significant judgment about the forecasts of future taxable income and are consistent with the plans and estimates we are using to manage the underlying businesses. For additional information regarding these matters see note 14 of the consolidated financial statements included in this report. Changes in estimates of projected future operating results or in assumptions regarding our ability to generate future taxable income during the periods in which temporary differences are deductible could result in significant changes to these liabilities and, therefore, to our net income. The calculation of our tax liabilities involves dealing with uncertainties in the application of complex tax laws and regulations in a multitude of jurisdictions across our global operations. We recognize tax benefits from an uncertain tax position when it is more likely than not that the position will be sustained upon examination, including resolutions of any related appeals or litigation processes, based on the technical merits. We recognize tax liabilities in accordance with ASC 740 “Income Taxes” and we adjust these liabilities when our judgment changes as a result of the evaluation of new information not previously available. Due to the complexity of some of these uncertainties, the ultimate resolution may result in a payment that is materially different from our current estimate of the tax liabilities. These differences will be reflected as increases or decreases to income tax expense in the period in which they are determined. Stock-Based Compensation - We measure compensation expense for stock awards in accordance with ASC 718-10 “Share-Based Payment.” Stock award compensation costs, net of an estimated forfeiture rate (approximately 10%), are recognized on a straight-line basis over the requisite service period of the award, which is generally the vesting term of five years. The fair value of stock options was estimated at the grant date using a Black-Scholes option pricing model with the following assumptions for fiscal 2011: risk-free interest rate – 2.43%, volatility factor – 42.08% and expected option life – 6.1 years (dividend yield is not a factor as we have never issued cash dividends and do not anticipate issuing cash dividends in the future). The weighted average grant date fair value of option shares granted in fiscal 2011 was $4.16 per option share. 47 Table of Contents If we increase the assumptions for the risk-free interest rate and the volatility factor by 50 percent in order to create a maximum compensation expense scenario, the fair value of stock options granted in fiscal 2011 would increase 39 percent. If the Company decreased its assumptions for the risk-free interest rate and the volatility factor by 50 percent to create a minimum compensation expense scenario, the fair value of stock options granted in fiscal 2011 would decrease 47 percent. Other – Other accounting policies, although not generally subject to the same level of estimation as those discussed above, are nonetheless important to an understanding of the financial statements. Many assets, liabilities, revenue and expenses require some degree of estimation or judgment in determining the appropriate accounting. Liquidity and Capital Resources As of March 31, 2011, 2010 and 2009, cash and cash equivalents and investments totaled approximately $180.2 million, $149.9 million and $278.1 million, respectively. Fiscal 2011 compared to Fiscal 2010 Net cash provided by operating activities Net cash provided by operating activities during fiscal 2011 was $160.0 million, a decrease of $66.3 million from fiscal 2010. The decrease was primarily due to a reduction in customer cash collections of $64 million as our strategy to exit low margin professional services engagements has reduced our cash collections related to professional services during 2010 and 2011, and the decline in our mainframe product revenue. The decrease in cash was further impacted by an increase in employee bonus and commission payments of approximately $31 million during fiscal 2011. The decrease was partially offset by a $28 million decline in income taxes paid to taxing authorities due to the decline in pre-tax net income in fiscal 2011 as compared to fiscal 2010 and an increase in rental income receipts and reductions in building rent payments during fiscal 2011. The consolidated statements of cash flows included in this report compute net cash from operating activities using the indirect cash flow method. Therefore non-cash adjustments and net changes in assets and liabilities (net of effects from acquisitions, the divestiture and currency fluctuations) are adjusted from net income to derive net cash from operating activities. Changes in accounts receivable and deferred revenue have typically had the largest impact on the reconciliation of net income to compute cash flows from operating activities as we allow for deferred payment terms on multi-year products contracts. The decrease in the net change of accounts receivable was $48.4 million and primarily relates to the timing of billings from multi-year product arrangements during fiscal 2011 compared to fiscal 2010. The decrease in the net change of deferred revenue was $54.0 million and primarily relates to the decline in mainframe license and maintenance contracts. The other significant changes in our reconciliation of net income to derive net cash from operating activities during fiscal 2011 as compared to fiscal 2010 were as follows: (1) the adjustment to net income of $52.4 million resulting from the gain relating to the Quality Divestiture during the first quarter of 2010 (the proceeds from the sale were recorded to investing activities); (2) the change in accounts payable and accrued expense balances decreased cash flow from operating activities by $15.4 million, and was primarily a result of the increase in employee bonus payments during the first quarter of 2011 that were accrued for at March 31, 2010; and (3) the change in deferred income taxes which increased cash provided by operating activities by $10.7 million primarily due to timing differences resulting from increases in capitalized internal software costs and deferred portal customer implementation costs. 48 Table of Contents We believe our existing cash resources and cash flow from operations will be sufficient to meet operating cash needs for the foreseeable future. Net cash used in investing activities Net cash used in investing activities during fiscal 2011 was $52.8 million, a decrease of $186.0 million from fiscal 2010. The primary reason for the decrease was the decline in cash used for acquisitions. We acquired Gomez in fiscal 2010 for $284.4 million compared to $18.2 million used for acquisitions during fiscal 2011. The decrease was partially offset by the receipt of $65.0 million from the Quality Divestiture during the first quarter of fiscal 2010. During fiscal 2011 and fiscal 2010, capital expenditures for property and equipment and capitalized research and software development totaled $34.6 million and $19.4 million, respectively, with $9.5 million of the increase due primarily to computer and network equipment purchases and $5.8 million of the increase due to increases in capitalized internal software costs related to our software products and web performance services network. Capital expenditures were funded with cash flows from operations. We will continue to evaluate business acquisition opportunities that fit our strategic plans. If the cash consideration for an acquisition or combination of acquisitions were to exceed our operating cash balance needs, we would likely utilize our credit facility and may need to seek additional financing. Net cash used in financing activities Net cash used in financing activities during fiscal 2011 was $81.6 million, a decrease of $43.6 million from fiscal 2010. The decrease was primarily due to a $74.9 million increase in cash receipts from employees exercising stock options primarily related to a broad based stock option grant (“BBSO grant”) that expired in April 2011. During the second half of fiscal 2011, our stock price exceeded the exercise price of this BBSO grant causing an increase in stock option exercise activity. This decrease was partially offset by an increase in common stock repurchases of $31.6 million during fiscal 2011 as compared to fiscal 2010. Since May 2003, the Board of Directors has authorized the Company to repurchase a total of $1.7 billion of our common stock under a discretionary stock repurchase plan (“Discretionary Plan”). Purchases of common stock under the Discretionary Plan may occur on the open market, or through negotiated or block transactions based upon market and business conditions, subject to applicable legal limitations. During fiscal 2011, we repurchased under the Discretionary Plan approximately 16.9 million shares of our common stock at an average price of $9.52 per share for a total cost of $161.2 million. As of March 31, 2011, approximately $242.7 million remains authorized for future purchases under the Discretionary Plan. We intend to continue repurchasing shares under the Discretionary Plan, funded primarily through our operating cash flow and, if needed, funds from our credit facility. Our long-term goal is to reduce our outstanding common share count to approximately 200 million shares, though we may adjust our goals based on our cash position and market conditions. We reserve the right to change the timing and volume of our repurchases at any time without notice (see Part II Item 5 for additional information regarding our Discretionary Plan). Our standard quarterly black-out period commences 10 business days prior to the end of each quarter and terminates one full market day following the public release of our operating results for the period. The Company has a credit facility with Comerica Bank and other lenders to provide leverage for the Company if needed. The credit facility provides for a revolving line of credit in the amount of $150 million and expires on November 1, 2012. The credit facility also permits us to increase the facility by an additional $150 million, subject to receiving further commitments from lenders and certain other conditions. The credit facility also limits borrowing outside of the facility to $250 million. We did not borrow against our credit facility during fiscal 2011. See note 10 of the consolidated financial statements included in this report for further discussion of the credit facility. 49 Table of Contents Fiscal 2010 compared to Fiscal 2009 Net cash provided by operating activities Net cash provided by operating activities during fiscal 2010 was $226.3 million, a decrease of $5.7 million from fiscal 2009. The cause of the decrease was primarily due to a reduction in customer collections of $131 million resulting from the decline in revenue, primarily professional services, and an increase in income taxes paid during fiscal 2010 compared to fiscal 2009 of $34 million. The decrease was partially offset by reductions in disbursements for employee payroll and benefits of $158 million primarily due to the cost savings achieved from our restructuring initiatives. The increase in the net change of accounts receivable of $46.6 million was primarily due to the impact of the decrease in professional services fees throughout fiscal 2010 on the accounts receivable balance. The increase in the net change of deferred revenue of $13.4 million from fiscal 2010 as compared to fiscal 2009 was primarily attributable to the increase in deferred revenue associated with our web performance services since the Gomez acquisition. The other significant changes in our reconciliation of net income to derive net cash from operating activities during fiscal 2010 as compared to fiscal 2009 were as follows: (1) the adjustment to net income of $52.4 million resulting from the gain on divestiture of our Quality and DevPartner product lines (the proceeds from the sale were recorded to investing activities); and (2) the change in accounts payable and accrued expense balances increasing cash flow from operating activities by $28.6 million primarily due to the changes in our bonus and commission accruals which increased from March 31, 2009 to March 31, 2010. As of March 31, 2010, we had $2.8 million accrued for restructuring actions (see note 9 of the consolidated financial statements included in this report). Net cash used in investing activities Net cash used in investing activities during fiscal 2010 was $238.8 million, an increase of $276.0 million from fiscal 2009. The increase in cash used was primarily due to the acquisition of Gomez in fiscal 2010 for $284.4 million in cash (net of cash acquired). The purchase was funded from our existing cash resources and borrowings of $15.0 million under the credit facility, which was subsequently repaid during fiscal 2010. The increase in cash used in investing activities was further impacted by a $70.2 million decline in the amount of investments liquidated as all our investments were sold in fiscal 2009. The increase in cash used in investing activities was partially offset by net proceeds of $65.0 million received from the Quality Divestiture during fiscal 2010. During fiscal 2010 and fiscal 2009, capital expenditures for property and equipment and capitalized research and software development totaled $19.4 million and $33.0 million, respectively, and were funded with cash flows from operations. The decline in capital expenditures for fiscal 2010 as compared to fiscal 2009 was primarily due to a lower investment in equipment of $8.3 million and a decline in capitalized internal software costs of $5.3 million. 50 Table of Contents Net cash used in financing activities Net cash used in financing activities during fiscal 2010 was $125.3 million, a decrease of $66.6 million from fiscal 2009. The decrease in cash used in financing activities was primarily due to a $73.1 million reduction in the amount of common stock repurchased in fiscal 2010 as compared to fiscal 2009. The decrease in cash used in financing activities was partially offset by a $5.8 million reduction in cash received from employee exercises of stock options during fiscal 2010 compared to fiscal 2009. During fiscal 2010, we repurchased approximately 17.9 million shares of our common stock at an average price of $7.41 per share for a total cost of $132.9 million. Recently Issued Accounting Pronouncements See note 1 of the consolidated financial statements included in this report for recently issued accounting pronouncements that could affect the Company. Contractual Obligations The following table summarizes our payments under contractual obligations as of March 31, 2011 (in thousands): Payment Due by Period as of March 31, 2017 and Total Thereafter Contractual obligations: Operating leases $ Other Total $ ”Other” includes commitments under various advertising and charitable contribution agreements totaling $9.2 million and $600,000, respectively, at March 31, 2011. There are no long term debt obligations, capital lease obligations or purchase obligations. We anticipate tax settlements of $16.0 million with certain taxing authorities of which $122,000 is expected to be settled in the upcoming twelve months (as discussed in note 14 of the consolidated financial statements included in this report). We are not able to reasonably estimate in which future periods the remaining amount of $15.9 million will ultimately be settled. These settlements are not included in the Contractual Obligations table above. Off-Balance Sheet Arrangements We currently do not have any off balance sheet or non-consolidated special purpose entity arrangements as defined by the applicable SEC rules. 51 Table of Contents ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK We are exposed primarily to market risks associated with movements in interest rates and foreign currency exchange rates.We believe that we take the necessary steps to manage the potential impact of interest rate and foreign exchange exposures on our financial position and operating performance. We do not use derivative financial instruments or forward foreign exchange contracts for investment, speculative or trading purposes. Immediate changes in interest rates and foreign currency rates discussed in the following paragraphs are hypothetical rate scenarios used to calibrate risk and do not currently represent management’s view of future market developments. A discussion of our accounting policies for derivative instruments is included in note 1 of the consolidated financial statements included in this report. Interest Rate Risk Exposure to market risk for changes in interest rates relates primarily to our cash investments and installment receivables. Derivative financial instruments are not a part of our investment strategy. Cash investments are placed with high quality issuers to preserve invested funds by limiting default and market risk. Our investment portfolio consists of cash investments that have a cost basis and fair value totaling $180.2 million as of March 31, 2011. The average interest rate and average tax equivalent interest rate were 0.30% as of March 31, 2011. These investments will mature within the next three months. We offer financing arrangements with installment payment terms in connection with our multi-year software sales. Installment accounts are generally receivable over a two to five year period. As of March 31, 2011, non-current accounts receivable amounted to $206.9 million, of which approximately $127.0 million, $54.6 million, $22.8 million, $2.2 million and $304,000 are due in fiscal 2013 through fiscal 2017, respectively. The fair value of non-current accounts receivable is estimated by discounting the future cash flows using the current rate at which the Company would finance a similar transaction. At March 31, 2011, the fair value of such receivables is approximately $206.8 million. Each 100 basis point increase in interest rates would have an associated $751,000 negative impact on the fair value of non-current accounts receivable based on the balance of such receivables at March 31, 2011. Each 100 basis point decrease in interest rates would have an associated $537,000 positive impact on the fair value of non-current accounts receivable based on the balance of such receivables at March 31, 2011. At March 31, 2010, the fair value of such receivables was approximately $222.8 million. Each 100 basis point increase in interest rates would have had an associated $200,000 negative impact on the fair value of non-current accounts receivable based on the balance of such receivables at March 31, 2010. Each 100 basis point decrease in interest rates would have an associated $1.0 million positive impact on the fair value of non-current accounts receivable based on the balance of such receivables at March 31, 2010. A change in interest rates will have no impact on cash flows or net income associated with non-current accounts receivable. Foreign Currency Risk We are exposed to foreign exchange rate risks related to assets and liabilities that are denominated in non-local currency and current inter-company balances due to and from our foreign subsidiaries. We enter into foreign currency forward contracts to sell or buy currencies with the intent of mitigating foreign exchange rate risks related to these balances. We do not currently hedge currency risk related to anticipated revenue or expenses denominated in foreign currency. All foreign exchange derivatives are recognized on the consolidated balance sheets at fair value (see note 4 of the consolidated financial statements). Gains and losses on forward foreign exchange contracts are recognized in income, offsetting foreign exchange gains or losses on the foreign balances being hedged. At March 31, 2011, we performed a sensitivity analysis to assess the potential loss that a 10% positive or negative change in foreign currency exchange rates would have on our income from operations. Based upon the analysis performed, we believe such a change would not materially affect our consolidated financial position, results of operations or cash flows. 52 Table of Contents The table below provides information about our foreign exchange forward contracts at March 31, 2011. The table presents the value of the contracts in U.S. dollars at the contract maturity date and the fair value of the contracts at March 31, 2011 (dollars in thousands): Fair Contract Maturity Contract Forward Position in Value at March 31, date date Rate U.S. Dollars Forward Sales Australia Dollar March 31, 2011 April 29, 2011 $ $ Mexico Peso March 31, 2011 April 29, 2011 $ $ Forward Purchases Hong Kong Dollar March 31, 2011 April 29, 2011 $ $ Pounds Sterling March 31, 2011 April 29, 2011 Singapore Dollar March 31, 2011 April 29, 2011 $ $ 53 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Compuware Corporation Detroit, Michigan We have audited the accompanying consolidated balance sheets of Compuware Corporation and subsidiaries (the “Company”) as of March 31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the three years in the period ended March 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Compuware Corporation and subsidiaries as of March 31, 2011 and 2010, and the results of their operations and their cash flows for each of the three years in the period ended March 31, 2011, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of March 31, 2011, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated May 27, 2011, expressed an unqualified opinion on the Company’s internal control over financial reporting. /s/DELOITTE & TOUCHE LLP Detroit, Michigan May 27, 2011 54 Table of Contents COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2 (In Thousands, Except Share Data) ASSETS Notes CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net 14 Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET OTHER: Accounts receivable Goodwill Deferred tax asset, net 14 Other assets 7 Total other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Notes CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses 9 Accrued bonuses and commissions Income taxes payable Deferred revenue Total current liabilities DEFERRED REVENUE ACCRUED EXPENSES 9 DEFERRED TAX LIABILITY, NET 14 Total liabilities COMMITMENTS AND CONTINGENCIES 17 SHAREHOLDERS' EQUITY: Preferred stock, no par value - authorized 5,000,000 shares 11 Common stock, $.01 par value - authorized 1,600,000,000 shares; issued and outstanding 217,720,539 and 224,982,171 shares in 2011 and 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 55 Table of Contents COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED MARCH 31, 2011, 2010 and 2009 (In Thousands, Except Per Share Data) Notes REVENUES: Software license fees $ $ $ Maintenance and subscription fees Professional services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance and subscription fees Cost of professional services Technology development and support Sales and marketing Administrative and general Restructuring costs 9 Gain on divestiture of product lines 3 ) Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest income Settlement 17 Other, net 7 6 17 ) Other income, net INCOME BEFORE INCOME TAXES INCOME TAX PROVISION 14 NET INCOME $ $ $ Basic earnings per share 13 $ $ $ Diluted earnings per share 13 $ $ $ See notes to consolidated financial statements. 56 Table of Contents COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE INCOME YEARS ENDED MARCH 31, 2011, 2010 and 2009 (In Thousands, Except Share Data) Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders Comprehensive Shares Amount Capital Earnings Income/(Loss) Equity Income BALANCE AT APRIL 1, 2008 Net income $ Foreign currency translation, net of tax ) ) ) Comprehensive income $ Issuance of common stock and related tax benefit 4 Repurchase of common stock ) Acquisition tax benefits Exercise of employee stock options and related tax benefit (Note 18) 14 Stock awards compensation Director phantom stock conversion(Note 18) BALANCE AT MARCH 31, 2009 ) Net income $ Foreign currency translation, net of tax Comprehensive income $ Issuance of common stock and related tax benefit 3 Repurchase of common stock ) Acquisition tax benefits Exercise of employee stock options and related tax benefit (Note 18) 8 Stock awards compensation BALANCE AT MARCH 31, 2010 $ ) $ Net income $ Foreign currency translation, net of tax ) ) ) Comprehensive income $ Issuance of common stock and related tax benefit 3 Repurchase of common stock ) Exercise/release of employee stock awards and related tax benefit (Note 18) 97 Stock awards compensation BALANCE AT MARCH 31, 2011 $ ) $ See notes to consolidated financial statements. 57 Table of Contents COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED MARCH 31, 2011, 2010 and 2009 (In Thousands) CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ $ Adjustments to reconcile net income to cash provided by operations: Gain on divestiture of product lines ) Depreciation and amortization Asset impairments 1,567 Acquisition tax benefits Stock award compensation Deferred income taxes Other Net change in assets and liabilities, net of effects from acquisitions, divestiture and currency fluctuations: Accounts receivable Prepaid expenses and other current assets ) Other assets ) ) Accounts payable and accrued expenses ) ) ) Deferred revenue ) Income taxes ) ) Net cash provided by operating activities CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES: Purchase of: Businesses, net of cash acquired ) ) Property and equipment ) ) ) Capitalized software ) ) ) Net proceeds from divestiture of product lines Investment proceeds Net cash provided by (used in) investing activities ) ) CASH FLOWS USED IN FINANCING ACTIVITIES: Proceeds from borrowings on credit facility Payment on credit facility ) Net proceeds from exercise of stock options and excess tax benefits Employee contribution to common stock purchase plans Repurchase of common stock ) ) ) Net cash used in financing activities ) ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ $ SUPPLEMENTAL DISCLOSURES OF NON-CASH FINANCING ACTIVITIES: Cashless exercise of stock options $ $
